



Exhibit 10

Material Contracts











Exhibit 10.1

Preferred Trust Securities, Placement and Debenture agreements










UNITED BANCSHARES, INC.




10,000 Capital Securities




Fixed/Floating Rate Capital Securities

(Liquidation Amount $1,000.00 per Capital Security)




PLACEMENT AGREEMENT




________________________




March 17, 2003







FTN Financial Capital Markets

845 Crossover Lane, Suite 50

Memphis, Tennessee 38117




Keefe, Bruyette & Woods, Inc.

787 7th Avenue

4th Floor

New York, New York 10019




Ladies and Gentlemen:




United Bancshares, Inc., an Ohio corporation (the “Company”), and its financing
subsidiary, United (OH) Statutory Trust I, a Connecticut statutory trust (the
“Trust”, and hereinafter together with the Company, the “Offerors”), hereby
confirm their agreement (this “Agreement”) with you as placement agents (the
“Placement Agents”), as follows:




Section 1.

Issuance and Sale of Securities.




1.1.

Introduction. The Offerors propose to issue and sell at the Closing (as defined
in Section 2.3.1 hereof) 10,000 of the Trust’s Fixed/Floating Rate C amount of
$1,000.00 per capital security (the “Capital Securities”), to a company with
limited liability established under the laws of the Cayman Islands (the
“Purchaser”) pursuant to the terms of a Subscription Agreement entered into, or
to be entered into on or prior to the Closing Date (as defined in Section 2.3.1
hereof), between the Offerors and the Purchaser (the “Subscription Agreement”),
the form of which is attached hereto Exhibit A and incorporated herein by this
reference.




1.2.

Operative Agreements. The Capital Securities shall be fully and unconditionally
guaranteed on a subordinated basis by the Company with respect to distributions
and amounts payable upon liquidation, redemption or repayment (the “Guarantee”)
pursuant and subject to the Guarantee Agreement (the “Guarantee Agreement”), to
be dated as of the Closing Date and executed and delivered by the Company and
U.S. Bank National Association (“U.S. Bank”), as trustee (the “Guarantee
Trustee”), for the benefit from time to time of the holders of the Capital
Securities shall be combined with the entire proceeds from the sale by the Trust
to the Company of its common securities (the “Common Securities”), and shall be
used by the Trust to purchase $10,310,000.00 in principal amount of the
Fixed/Floating Rate Junior Subordinated Deferrable Interest Debentures (the
“Debentures”) of the Company. The Capital Securities and the Common Securities
for the Trust shall be issued pursuant to an Amended and Restated Declaration of
Trust among U.S. Bank, as institutional trustee (the “Institutional Trustee”),
the Administrators named therein, and the Company, to be dated as of the Closing
Date and in substantially the form heretofore delivered to the Placement Agents
(the “Trust Agreement”). The Debentures shall be issued pursuant to an Indenture
(the “Indenture”), to be dated as of the Closing Date, between the Company and
U.S. Bank, as indenture trustee (the “Indenture Trustee”). The documents
identified in this Section 1.2 and in Section 1.1 are referred to herein as the
“Operative Documents.”




1.3.

Rights of Purchaser. The Capital Securities shall be offered and sold by the
Trust directly to the Purchaser without registration of any of the Capital
Securities, the Debentures or the Guarantee under the Securities Act of 1933, as
amended (the “Securities Act”), or any other applicable securities laws in
reliance upon exemptions from the registration requirements of the Securities
Act and other applicable securities laws. The Offerors agree that this Agreement
shall be incorporated by reference into the Subscription Agreement and the
Purchaser shall be entitled to each of the benefits of the Placement Agents and
the Purchaser under this Agreement and shall be entitled to enforce obligations
of the Offerors under this Agreement as fully as if the Purchaser were a party
to this Agreement. The Offerors and the Placement Agents have entered into this
Agreement to set forth their understanding as to their relationship and their
respective rights, duties and obligations.




1.4.

Legends. Upon original issuance thereof, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Capital Securities and Debentures certificates shall each contain a legend as
required pursuant to any of the Operative Documents.




Section 2.

Purchase of Capital Securities.




2.1.

Exclusive Rights; Purchase Price. From the date hereof until the Closing Date
(which date may be extended by mutual agreement of the Offerors and the
Placement Agents), the Offerors hereby grant to the Placement Agents the
exclusive right to arrange for the sale of the Capital Securities to the
Purchaser at a purchase price of $1,000.00 per Capital Security.




2.2.

Subscription Agreement. The Offerors hereby agree to evidence their acceptance
of the subscription by countersigning a copy of the Subscription Agreement and
returning the same to the Placement Agents.




2.3.

Closing and Delivery of Payment.




2.3.1.

Closing; Closing Date. The sale and purchase of the Capital Securities by the
Offerors to the Purchaser shall take place at a closing (the “Closing”) at the
offices of Lewis, Rice & Fingersh, L.C., at 10:00 am. (St. Louis time) on March
26, 2003, or such other business day as may be agreed upon by the Offerors and
the Placement Agents (the “Closing Date”); provided, however, that in no event
shall the Closing Date occur later than March 28, 2003 unless consented to by
the Purchaser. Payment by the Purchaser shall be payable in the manner set forth
in the Subscription Agreement and shall be made prior to or on the Closing Date.




2.3.2.

Delivery. The certificate for the Capital Securities shall be in definitive
form, registered in the name of the Purchaser and in the aggregate amount of the
Capital Securities purchased by the Purchaser.




2.3.3.

Transfer Agent. The Offerors shall deposit the certificate representing the
Capital Securities with the Institutional Trustee or other appropriate party
prior to the Closing Date.




2.4.

Placement Agents’ Fees and Expenses.




2.4.1.

Placement Agents’ Compensation. Because the proceeds from the sale of the
Capital Securities shall be used to purchase the Debentures from the Company,
the Company shall pay an aggregate of $27.50 for each $1,000.00 of principal
amount of Debentures sold to the Trust (excluding the Debentures related to the
Common Securities purchased by the Company). Of this amount, $13.75 for each
$1,000.00 of principal amount of Debentures shall be payable to FTN Financial
Capital Markets and $13.75 for each $1,000.00 of principal amount of Debentures
shall be payable to Keefe, Bruyette & Woods, Inc. Such amount shall be delivered
to the Trustee or such other person designated by the Placement Agents on the
Closing Date and shall be allocated between and paid to the respective Placement
Agents as directed by the Placement Agents.




2.4.2.

Costs and Expenses. Whether or not this Agreement is terminated or the sale of
the Capital Securities is consummated, the Company hereby covenants and agrees
that it shall pay or cause to be paid (directly or by reimbursement) all
reasonable Costs and expenses incident to the performance of the obligations of
the Offerors under this Agreement, including all fees, expenses and
disbursements of counsel and accountants for the Offerors; all reasonable
expenses incurred by the Offerors incident to the preparation, execution and
delivery of the Trust Agreement, the Indenture, and the Guarantee; and all other
reasonable costs and expenses incident to the performance of the obligations of
the Company hereunder and under the Trust Agreement.




2.5.

Failure to Close. If any of the conditions to the Closing specified in this
Agreement shall not have been fulfilled to the satisfaction of the Placement
Agents or if the Closing shall not have occurred on or before 10:00 a.m. (St.
Louis time) on March 28, 2003, then each party hereto, notwithstanding anything
to the contrary in this Agreement, shall be relieved of all further obligations
under this Agreement without thereby waiving any rights it may have by reason of
such nonfulfillment or failure; provided, however, that the obligations of the
parties under Sections 2.4.2, 7.5 and 9 shall not be so relieved and shall
continue in full force and effect.




Section 3. Closing Conditions. The obligations of the Purchaser and the
Placement Agents on the Closing Date shall be subject to the accuracy, at and as
of the Closing Date, of the representations and warranties of the Offerors
contained in this Agreement, to the accuracy, at and as of the Closing Date, of
the statements of the Offerors made in any certificates pursuant to this
Agreement, to the performance by the Offerors of their respective obligations
under this Agreement, to compliance, at and as of the Closing Date, by the
Offerors with their respective agreements herein contained, and to the following
further conditions:




3.1.

Opinions of Counsel. On the Closing Date, the Placement Agents shall have
received the following favorable opinions, each dated as of the Closing Date:
(a) from Dinsmore & Shohl LLP, counsel for the Offerors and addressed to the
Purchaser and the Placement Agents in substantially the form set forth on
Exhibit B-1 attached hereto and incorporated herein by this reference, (b) from
Bingham McCutchen LLP, special Connecticut counsel to the Offerors and addressed
to the Purchaser, the Placement Agents and the Offerors, in substantially the
form set forth on Exhibit B-2 attached hereto and incorporated herein by this
reference and (c) from Lewis, Rice & Fingersh, L.C., special tax counsel to the
Offerors, and addressed to the Placement Agents and the Offerors, in
substantially the form set forth on Exhibit B-3 attached hereto and incorporated
herein by this reference, subject to the receipt by Lewis, Rice & Fmgersh, L.C.
of a representation letter from the Company in the form set forth in Exhibit B-3
completed in a manner reasonably satisfactory to Lewis, Rice & Fingersh, L.C.
(collectively, the “Offerors’ Counsel Opinions”). In rendering the Offerors’
Counsel Opinions, counsel to the Offerors may rely as to factual matters upon
certificates or other documents furnished by officers, directors and trustees of
the Offerors (copies of which shall be delivered to the Placement Agents and the
Purchaser) and by government officials, and upon such other documents as counsel
to the Offerors may, in their reasonable opinion, deem appropriate as a basis
for the Offerors’ Counsel Opinions. Counsel to the Offerors may specify the
jurisdictions in which they are admitted to practice and that they are not
admitted to practice in any other jurisdiction and are not experts in the law of
any other jurisdiction. If the Offerors’ counsel is not admitted to practice in
the State of New York, the opinion of Offerors’ counsel may assume, for purposes
of the opinion, that the laws of the State of New York are substantively
identical, in all respects material to the opinion, to the internal laws of the
state in which such counsel is admitted to practice. Such Offerors’ Counsel
Opinions shall not state that they are to be governed or qualified by, or that
they are otherwise subject to, any treatise, written policy or other document
relating to legal opinions, including, without limitation, the Legal Opinion
Accord of the ABA Section of Business Law (1991).




3.2.

Officer’s Certificate. At the Closing Date, the Purchaser and the Placement
Agents shall have received certificates from the Chief Executive Officer of the
Company, dated as of the Closing Date, stating that (i) the representations and
warranties of the Offerors set forth in Section 5 hereof are true and correct as
of the Closing Date and that the Offerors have complied with all agreements and
satisfied all conditions on their part to be performed or satisfied at or prior
to the Closing Date, (ii) since the date of this Agreement the Offerors have not
incurred any liability or obligation, direct or contingent, or entered into any
material transactions, other than in the ordinary course of business, which is
material to the Offerors, and (iii) covering such other matters as the Placement
Agents may reasonably request.




3.3.

Administrator’s Certificate. At the Closing Date, the Purchaser and the
Placement Agents shall have received a certificate of one or more Administrators
of the Trust, dated as of the Closing Date, stating that the representations and
warranties of the Trust set forth in Section 5 are true and correct as of the
Closing Date and that the Trust has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied at or prior to the
Closing Date.




3.4.

Purchase Permitted by Applicable Laws; Legal Investment. The purchase of and
payment for the Capital Securities as described in this Agreement and pursuant
to the Subscription Agreement shall (a) not be prohibited by any applicable law
or governmental regulation, (b) not subject the Purchaser or the Placement
Agents to any penalty or, in the reasonable judgment of the Purchaser and the
Placement Agents, other onerous conditions under or pursuant to any applicable
law or governmental regulation, and (c) be permitted by the laws and regulations
of the jurisdictions to which the Purchaser and the Placement Agents are
subject.




3.5.

Consents and Permits. The Company and the Trust shall have received all
consents, permits and other authorizations, and made all such filings and
declarations, as may be required from any person or entity pursuant to any law,
statute, regulation or rule (federal, state, local and foreign), or pursuant to
any agreement, order or decree to which the Company or the Trust is a party or
to which either is subject, in connection with the transactions contemplated by
this Agreement.




3.6.

Sale of Purchaser Securities. The Purchaser shall have sold securities issued by
the Purchaser in an amount such that the net proceeds of such sale shall be (i)
available on the Closing Date and (ii) in an amount sufficient to purchase the
Capital Securities and all other capital or similar securities contemplated in
agreements similar to this Agreement and the Subscription Agreement.




3.7.

Information. Prior to or on the Closing Date, the Offerors shall have furnished
to the Placement Agents such further information, certificates, opinions and
documents addressed to the Purchaser and the Placement Agents, which the
Placement Agents may reasonably request, including, without limitation, a
complete set of the Operative Documents or any other documents or certificates
required by this Section 3; and all proceedings taken by the Offerors in
connection with the issuance, offer and sale of the Capital Securities as herein
contemplated shall be reasonably satisfactory in form and substance to the
Placement Agents.




If any condition specified in this Section 3 shall not have been fulfilled when
and as required in this Agreement, or if any of the opinions or certificates
mentioned above or elsewhere in this Agreement shall not be reasonably
satisfactory in form and substance to the Placement Agents, this Agreement may
be terminated by the Placement Agents by notice to the Offerors at any time at
or prior to the Closing Date. Notice of such termination shall be given to the
Offerors in writing or by telephone or facsimile confirmed in writing.




Section 4. Conditions to the Offerors’ Obligations. The obligations of the
Offerors to sell the Capital Securities to the Purchaser and consummate the
transactions contemplated by this Agreement shall be subject to the accuracy, at
and as of the Closing Date, of the representations and warranties of the
Placement Agents contained in this Agreement and to the following further
conditions:




4.1.

Executed Agreement. The Offerors shall have received from the Placement Agents
an executed copy of this Agreement.




4.2.

Fulfillment of Other Obligations. The Placement Agents shall have fulfilled all
of their other obligations and duties required to be fulfilled under this
Agreement prior to or at the Closing.




Section 5. Representations and Warranties of the Offerors. Except as set forth
on the Disclosure Schedule (as defined in Section 11.1) attached hereto, if any,
the Offerors jointly and severally represent and warrant to the Placement Agents
and the Purchaser as of the date hereof and as of the Closing Date as follows:




5.1.

Securities Law Matters.




(a)

Neither the Company nor the Trust, nor any of their “Affiliates” (as defined in
Rule 501(b) of Regulation D under the Securities Act (“Regulation D”)), nor any
person acting on any of their behalf has, directly or indirectly, made offers or
sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration under the Securities Act of
any of the Capital Securities, the Guarantee or the Debentures (collectively,
the “Securities”) or any other securities to be issued, or which may be issued,
by the Purchaser.




(b)

Neither the Company nor the Trust, nor any of their Affiliates, nor any person
acting on its or their behalf has (i) other than the Placement Agents, offered
for sale or solicited offers to purchase the Securities, (ii) engaged or will
engage, in any “directed selling efforts” within the meaning of Regulation S
under the Securities Act (“Regulation S”) with respect to the Securities, or
(iii) engaged in any form of offering, general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of any of the Securities.




(c)

The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under the
Securities Act.




(d)

Neither the Company nor the Trust is or, after giving effect to the offering and
sale of the Capital Securities and the consummation of the transactions
described in this Agreement, will be an “investment company” or an entity
“controlled” by an “investment company,” in each case within the meaning of
Section 3(a) of the investment Company Act of 1940, as amended (the “Investment
Company Act”) without regard to Section 3(c) of the Investment Company Act.




(e)

Neither the Company nor the Trust has paid or agreed to pay to any person or
entity (other than the Placement Agents) any compensation for soliciting another
to purchase any of the Securities.




5.2. Organization, Standing and Qualification of the Trust. The Trust has been
duly created and is validly existing in good standing as a statutory trust under
the Connecticut Statutory Trust Act (the “Statutory Trust Act”) with the power
and authority to own property and to conduct the business it transacts and
proposes to transact and to enter into and perform its obligations under the
Operative Documents. The Trust is duly qualified to transact business as a
foreign entity and is in good standing in each jurisdiction in which such
qualification is necessary, except where the failure to so qualify or be in good
standing would not have a material adverse effect on the Trust. The Trust is not
a party to or otherwise bound by any agreement other than the Operative
Documents. The Trust is and will, under current law, be classified for federal
income tax purposes as a grantor trust and not as an association taxable as a
corporation.




5.3.

Trust Agreement. The Trust Agreement has been duly authorized by the Company
and, on the Closing Date, will have been duly executed and delivered by the
Company and the Administrators of the Trust, and, assuming due authorization,
execution and delivery by the Institutional Trustee, will be a valid and binding
obligation of the Company and such Administrators, enforceable against them in
accordance with its terms, subject to (a) applicable bankruptcy, insolvency,
moratorium, receivership, reorganization, liquidation and other laws relating to
or affecting creditors’ rights generally, and (b) general principles of equity
(regardless of whether considered and applied in a proceeding in equity or at
law) (“Bankruptcy and Equity”). Each of the Administrators of the Trust is an
employee or a director of the Company or of a financial institution subsidiary
of the Company and has been duly authorized by the Company to execute and
deliver the Trust Agreement.




5.4. Guarantee Agreement and the Indenture. Each of the Guarantee and the
Indenture has been duly authorized by the Company and, on the Closing Date will
have been duly executed and delivered by the Company, and, assuming due
authorization, execution and delivery by the Guarantee Trustee, in the case of
the Guarantee, and by the Indenture Trustee, in the case of the Indenture, will
be a valid and binding obligation of the Company enforceable against it in
accordance with its terms, subject to Bankruptcy and Equity.




5.5.

Capital Securities and Common Securities. The Capital Securities and the Common
Securities have been duly authorized by the Trust Agreement and, when issued and
delivered against payment therefor on the Closing Date to the Purchaser, in the
case of the Capital Securities, and to the Company, in the case of the Common
Securities, will be validly issued and represent undivided beneficial interests
in the assets of the Trust. None of the Capital Securities or the Common
Securities is subject to preemptive or other similar rights. On the Closing
Date, all of the issued and outstanding Common Securities will be directly owned
by the Company free and clear of any pledge, security interest, claim, lien or
other encumbrance.




5.6.

Debentures. The Debentures have been duly authorized by the Company and, at the
Closing Date, will have been duly executed and delivered to the Indenture
Trustee for authentication in accordance with the Indenture, and, when
authenticated in the manner provided for in the Indenture and delivered against
payment therefor by the Trust, will constitute valid and binding obligations of
the Company entitled to the benefits of the Indenture enforceable against the
Company in accordance with their terms, subject to Bankruptcy and Equity.




5.7.

Power and Authority. This Agreement has been duly authorized, executed and
delivered by the Company and the Trust and constitutes the valid and binding
obligation of the Company and the Trust, enforceable against the Company and the
Trust in accordance with its terms, subject to Bankruptcy and Equity.




5.8.

No Defaults. The Trust is not in violation of the Trust Agreement or, to the
knowledge of the Administrators, any provision of the Statutory Trust Act. The
execution, delivery and performance by the Company or the Trust of this
Agreement or the Operative Documents to which it is a party, and the
consummation of the transactions contemplated herein or therein and the use of
the proceeds therefrom, will not conflict with or constitute a breach of, or a
default under, or result in the creation or imposition of any lien, charge or
other encumbrance upon any property or assets of the Trust, the Company or any
of the Company’s Subsidiaries (as defined in Section 5.11 hereof) pursuant to
any contract, indenture, mortgage, loan agreement, note, lease or other
instrument to which the Trust, the Company or any of its Subsidiaries is a party
or by which it or any of them may be bound, or to which any of the property or
assets of any of them is subject, except for a conflict, breach, default, lien,
charge or encumbrance which could not, singly or in the aggregate, reasonably be
expected to have a Material Adverse Effect nor will such action result in any
violation of the Trust Agreement or the Statutory Trust Act or require the
consent, approval, authorization or order of any court or governmental agency or
body. As used herein, the term “Material Adverse Effect” means any one or more
effects that individually or in the aggregate are material and adverse to the
Offeror’s ability to consummate the transactions contemplated herein or in the
Operative Documents or any one or more effects that individually or in the
aggregate are material and adverse to the condition (financial or otherwise),
earnings, affairs, business, prospects or results of operations of the Company
and its Subsidiaries taken as whole, whether or not occurring in the ordinary
course of business.




5.9.

Organization, Standing and Qualification of the Company. The Company has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of Ohio, with all requisite corporate power and authority to own
its properties and conduct the business it transacts and proposes to transact,
and is duly qualified to transact business and is in good standing as a foreign
corporation in each jurisdiction where the nature of its activities requires
such qualification, except where the failure of the Company to be so qualified
would not, singly or in the aggregate, have a Material Adverse Effect.




5.10.

Subsidiaries of the Company. Each of the Company’s significant subsidiaries (as
defined in Section 1-02(w) of Regulation S-X to the Securities Act (the
“Significant Subsidiaries”)) is listed in Exhibit C attached hereto and
incorporated herein by this reference. Each Significant Subsidiary has been duly
organized and is validly existing and in good standing under the laws of the
jurisdiction in which it is chartered or organized, with all requisite power and
authority to own its properties and conduct the business it transacts and
proposes to transact, and is duly qualified to transact business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of any such
Significant Subsidiary to be so qualified would not, singly or in the aggregate,
have a Material Adverse Effect. All of the issued and outstanding shares of
capital stock of the Significant Subsidiaries (a) have been duly authorized and
are validly issued, (b) are fully paid and nonassessable, and (c) are wholly
owned, directly or indirectly, by the Company free and clear of any security
interest, mortgage, pledge, lien, encumbrance, restriction upon voting or
transfer, preemptive rights, claim, equity or other defect.




5.11.

Permits. The Company and each of its subsidiaries (as defined in Section 1-02(x)
of Regulation S-X to the Securities Act) (the “Subsidiaries”) have all requisite
power and authority, and all necessary authorizations, approvals, orders,
licenses, certificates and permits of and from regulatory or governmental
officials, bodies and tribunals, to own or lease their respective properties and
to conduct their respective businesses as now being conducted, except such
authorizations, approvals, orders, licenses, certificates and permits which, if
not obtained and maintained, would not, singly or in the aggregate, have a
Material Adverse Effect, and neither the Company nor any of its Subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such authorizations, approvals, orders, licenses, certificates or permits
which, singly or in the aggregate, if the failure to be so licensed or approved
is the subject of an unfavorable decision, ruling or finding, would, singly or
in the aggregate, have a Material Adverse Effect; and the Company and its
Subsidiaries are in compliance with all applicable laws, rules, regulations and
orders and consents, the violation of which would, singly or in the aggregate,
have a Material Adverse Effect.




5.12.

Conflicts, Authorizations and Approvals. Neither the Company nor any of its
Subsidiaries is in violation of its respective articles or certificate of
incorporation, charter or by-laws or similar organizational documents or in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which either the Company or any
of its Subsidiaries is a party, or by which it or any of them may be bound or to
which any of the property or assets of the Company or any of its Subsidiaries is
subject, the effect of which violation or default in performance or observance
would have, singly or in the aggregate, a Material Adverse Effect.




5.13.

Holding Company Registration and Deposit Insurance. The Company is duly
registered (i) as a bank holding company or financial holding company under the
Bank Holding Company Act of 1956, as amended, and the regulations of the Board
of Governors of the Federal Reserve System or (ii) as a savings and loan holding
company under the Home Owners’ Loan Act of 1933, as amended, and the regulations
of the Office of Thrift Supervision, and the deposit accounts of the Company’s
Subsidiary depository institutions are insured by the Federal Deposit Insurance
Corporation (“FDIC”) to the fullest extent permitted by law and the rules and
regulations of the FDIC, and no proceedings for the termination of such
insurance are pending or threatened.




5.14.

Financial Statements.




(a)

The consolidated balance sheets of the Company and all of its Subsidiaries as of
December 31, 2002 and December 31, 2001 and related consolidated income
statements and statements of changes in shareholders’ equity for the 3 years
ended December 31, 2002 together with the notes thereto, copies of each of which
have been provided to the Placement Agents (together, the “Financial
Statements”), have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis (except as may be disclosed
therein) and fairly present in all material respects the financial position and
the results of operations and changes in shareholders’ equity of the Company and
all of its Subsidiaries as of the dates and for the periods indicated. The books
and records of the Company and all of its Subsidiaries have been, and are being,
maintained in all material respects in accordance with generally accepted
accounting principles and any other applicable legal and accounting requirements
and reflect only actual transactions.




(b)

The information in the Company’s report on form FR Y-9C dated December 31, 2002
(the “FR Y-9C”) previously provided to the Placement Agents fairly presents in
all material respects the financial position of the Company and all of its
Subsidiaries as of such date.




(c)

Since the respective dates of the Financial Statements and the FR Y-9C, there
has been no material adverse change or development with respect to the financial
condition or earnings of the Company and all of its Subsidiaries, taken as a
whole.




(d)

The accountants of the Company who certified the Financial Statements are
independent public accountants of the Company and its Subsidiaries within the
meaning of the Securities Act and the rules and regulations thereunder.




5.15.

Regulatory Enforcement Matters. Neither the Company nor any of its Subsidiaries
is subject or is party to, or has received any notice or advice that any of them
may become subject or party to, any investigation with respect to, any
cease-and-desist order, agreement, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or is a party to any commitment letter or similar undertaking to, or is
subject to any directive by, or has been since January 1, 2000, a recipient of
any supervisory letter from, or since January 1, 2000, has adopted any board
resolutions at the request of, any Regulatory Agency (as defined below) that
currently restricts in any material respect the conduct of their business or
that in any material manner relates to their capital adequacy, their credit
policies, their ability or authority to pay dividends or make distributions to
their shareholders or make payments of principal or interest on their debt
obligations, their management or their business (each, a “Regulatory
Agreement”), nor has the Company or any of its Subsidiaries been advised since
January 1, 2000, by any Regulatory Agency that it is considering issuing or
requesting any such Regulatory Agreement. There is no material unresolved
violation, criticism or exception by any Regulatory Agency with respect to any
report or statement relating to any examinations of the Company or any of its
Subsidiaries. As used herein, the term “Regulatory Agency” means any federal or
state agency charged with the supervision or regulation of depository
institutions, bank, financial or savings and loan holding companies, or engaged
in the insurance of depository institution deposits, or any court,
administrative agency or commission or other governmental agency, authority or
instrumentality having supervisory or regulatory authority with respect to the
Company or any of its Subsidiaries.




5.16.

No Material Change. Since December 31, 2002, there has been no material adverse
change or development with respect to the condition (financial or otherwise),
earnings, affairs, business, prospects or results of operations of the Company
or its Subsidiaries on a consolidated basis, whether or riot arising in the
ordinary course of business.




5.17.

No Undisclosed Liabilities. Neither the Company nor any of its Subsidiaries has
any material liability, whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due, including
any liability for taxes (and there is no past or present fact, situation,
circumstance, condition or other basis for any present or future action, suit,
proceeding, hearing, charge, complaint, claim or demand against the Company or
its Subsidiaries giving rise to any such liability), except (i) for liabilities
set forth in the Financial Statements and (ii) normal fluctuation in the amount
of the liabilities referred to in clause (i) above occurring in the ordinary
course of business of the Company and all of its Subsidiaries since the date of
the most recent balance sheet included in the Financial Statements.




5.18.

Litigation. No charge, investigation, action, suit or proceeding is pending or,
to the knowledge of the Offerors, threatened, against or affecting the Company
or its Subsidiaries or any of their respective properties before or by any
courts or any regulatory, administrative or governmental official, commission,
board, agency or other authority or body, or any arbitrator, wherein an
unfavorable decision, ruling or finding could have, singly or in the aggregate,
a Material Adverse Effect.




5.19.

Deferral of Interest Payments on Debentures. The Company has no present
intention to exercise its option to defer payments of interest on the Debentures
as provided in the Indenture. The Company believes that the likelihood that it
would exercise its right to defer payments of interest on the Debentures as
provided in the indenture at any time during which the Debentures are
outstanding is remote because of the restrictions that would be imposed on the
Company’s ability to declare or pay dividends or distributions on, or to redeem,
purchase, acquire or make a liquidation payment with respect to, any of the
Company’s capital stock and on the Company’s ability to make any payments of
principal, interest or premium on, or repay, repurchase or redeem, any of its
debt securities that rank pan passu in all respects with, or junior in interest
to, the Debentures.




Section 6. Representations and Warranties of the Placement Agents. Each
Placement Agent represents and warrants to the Offerors as to itself (but not as
to the other Placement Agent) as follows:




6.1.

Organization, Standing and Qualification.




(a)

FTN Financial Capital Markets is a division of First Tennessee Bank, N.A., a
national banking association duly organized, validly existing and in good
standing under the laws of the United States, with full power and authority to
own, lease and operate its properties and conduct its business as currently
being conducted. FTN Financial Capital Markets is duly qualified to transact
business as a foreign corporation and is in good standing in each other
jurisdiction in which it owns or leases property or conducts its business so as
to require such qualification and in which the failure to so qualify would,
individually or in the aggregate, have a material adverse effect on the
condition (financial or otherwise). earnings, business, prospects or results of
operations of FTN Financial Capital Markets.




(b)

Keefe, Bruyette & Woods, Inc. is a corporation duly organized, validly existing
and in good standing under the laws of the State of New York, with full power
and authority to own, lease and operate its properties and conduct its business
as currently being conducted. Keefe, Bruyette & Woods, Inc. is duly qualified to
transact business as a foreign corporation and is in good standing in each other
jurisdiction in which it owns or leases property or conducts its business so as
to require such qualification and in which the failure to so qualify would,
individually or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), earnings, business, prospects or results of
operations of Keefe, Bruyette & Woods, Inc.




6.2.

Power and Authority. The Placement Agent has all requisite power and authority
to enter into this Agreement, and this Agreement has been duly and validly
authorized, executed and delivered by the Placement Agent and constitutes the
legal, valid and binding agreement of the Placement Agent, enforceable against
the Placement Agent in accordance with its terms, subject to Bankruptcy and
Equity and except as any indemnification or contribution provisions thereof may
be limited under applicable securities laws.




6.3.

General Solicitation. in the case of the offer and sale of the Capital
Securities, no form of general solicitation or general advertising was used by
the Placement Agent or its representatives including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Neither the Placement Agent nor its
representatives have engaged or will engage in any “directed selling efforts”
within the meaning of Regulation S with respect to the Capital Securities.




6.4.

Purchaser. The Placement Agent has made such reasonable inquiry as is necessary
to determine that the Purchaser is acquiring the Capital Securities for its own
account, that the Purchaser does not intend to distribute the Capital Securities
in contravention of the Securities Act or any other applicable securities laws,
and that the Purchaser is not a “U.S. person” as that term is defined under Rule
902 of the Securities Act.




6.5.

Qualified Purchasers. The Placement Agent has not offered or sold and will not
arrange for the offer or sale of the Capital Securities except (i) in an
offshore transaction complying with Rule 903 of Regulation S, or (ii) to those
the Placement Agent reasonably believes are “accredited investors” (as defined
in Rule 501 of Regulation D), or (iii) in any other manner that does not require
registration of the Capital Securities under the Securities Act. in connection
with each such sale, the Placement Agent has taken or will take reasonable steps
to ensure that the Purchaser is aware that (a) such sale is being made in
reliance on an exemption under the Securities Act and (b) future transfers of
the Capital Securities will not be made except in compliance with applicable
securities laws.




6.6.

Offering Circulars. Neither the Placement Agent nor its representatives will
include any non-public information about the Company, the Trust or any of their
affiliates in any registration statement, prospectus, offering circular or
private placement memorandum used in connection with any purchase of Capital
Securities without the prior written consent of the Trust and the Company.




Section 7. Covenants of the Offerors. The Offerors covenant and agree with the
Placement Agents and the Purchaser as follows:




7.1.

Compliance with Representations and Warranties. During the period from the date
of this Agreement to the Closing Date, the Offerors shall use their best efforts
and take all action necessary or appropriate to cause their representations and
warranties contained in Section 5 hereof to be true as of the Closing Date,
after giving effect to the transactions contemplated by this Agreement, as if
made on and as of the Closing Date.




7.2.

Sale and Registration of Securities. The Offerors and their Affiliates shall not
nor shall any of them permit any person acting on their behalf (other than the
Placement Agents), to directly or indirectly (i) sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would or could be integrated with the sale of the
Capital Securities in a manner that would require the registration under the
Securities Act of the Securities or (ii) make offers or sales of any such
Security, or solicit offers to buy any such Security, under circumstances that
would require the registration of any of such Securities under the Securities
Act.




7.3.

Use of Proceeds. The Trust shall use the proceeds from the sale of the Capital
Securities to purchase the Debentures from the Company.




7.4.

Investment Company. The Offerors shall not engage, or permit any Subsidiary to
engage, in any activity which would cause it or any Subsidiary to be an
“investment company” under the provisions of the Investment Company Act.




7.5.

Reimbursement of Expenses. If the sale of the Capital Securities provided for
herein is not consummated (i) because any condition set forth in Section 3
hereof is not satisfied, or (ii) because of any refusal, inability or failure on
the part of the Company or the Trust to perform any agreement herein or comply
with any provision hereof other than by reason of a breach by the Placement
Agents, the Company shall reimburse the Placement Agents upon demand for all of
their pro rata share of out-of-pocket expenses (including reasonable fees and
disbursements of counsel) in an amount not to exceed $50,000.00 that shall have
been incurred by them in connection with the proposed purchase and sale of the
Capital Securities. Notwithstanding the foregoing, the Company shall have no
obligation to reimburse the Placement Agents for their out-of-pocket expenses if
the sale of the Capital Securities fails to occur because the condition set
forth in Section 3.6 is not satisfied or because either of the Placement Agents
fails to fulfill a condition set forth in Section 4.




7.6.

Directed Selling Efforts, Solicitation and Advertising. In connection with any
offer or sale of any of the Securities, the Offerors shall not, nor shall either
of them permit any of their Affiliates or any person acting on their behalf,
other than the Placement Agents, to, (i) engage in any “directed selling
efforts” within the meaning of Regulation S, or (ii) engage in any form of
general solicitation or general advertising (as defined in Regulation D).




7.7.

Compliance with Rule 144A(d)(4) under the Securities Act. So long as any of the
Securities are outstanding and are “restricted securities” within the meaning of
Rule l44(a)(3) under the Securities Act, the Offerors will, during any period in
which they are not subject to and in compliance with Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or the
Offerors are not exempt from such reporting requirements pursuant to and in
compliance with Rule l2g3-2(b) under the Exchange Act, provide to each holder of
such restricted securities and to each prospective purchaser (as designated by
such holder) of such restricted securities, upon the request of such holder or
prospective purchaser in connection with any proposed transfer, any information
required to be provided by Rule l44A(d)(4) under the Securities Act, if
applicable. This covenant is intended to be for the benefit of the holders, and
the prospective purchasers designated by such holders, from time to time of such
restricted securities. The information provided by the Offerors pursuant to this
Section 7.7 will not, at the date thereof, contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.




7.8.

Quarterly Reports. Within 50 days of the end of each calendar year quarter and
within 100 days of the end of each calendar year during which the Debentures are
issued and outstanding, the Offerors shall submit to The Bank of New York a
completed quarterly report in the form attached hereto as Exhibit D. The
Offerors acknowledge and agree that The Bank of New York and its successors and
assigns is a third party beneficiary of this Section 7.8.




Section 8. Covenants of the Placement Agents. The Placement Agents covenant and
agree with the Offerors that, during the period from the date of this Agreement
to the Closing Date, the Placement Agents shall use their best efforts and take
all action necessary or appropriate to cause their representations and
warranties contained in Section 6 to be true as of Closing Date, after giving
effect to the transactions contemplated by this Agreement, as if made on and as
of the Closing Date. The Placement Agents further covenant and agree not to
engage in hedging transactions with respect to the Capital Securities unless
such transactions are conducted in compliance with the Securities Act.




Section 9.

Indemnification.




9.1.

Indemnification Obligation. The Offerors shall jointly and severally indemnify
and hold harmless the Placement Agents and the Purchaser and each of their
respective agents, employees, officers and directors and each person that
controls either of the Placement Agents or the Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and agents,
employees, officers and directors or any such controlling person of either of
the Placement Agents or the Purchaser (each such person or entity, an
“Indemnified Party”) from and against any and all losses, claims, damages,
judgments, liabilities or expenses, joint or several, to which such Indemnified
Party may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Offerors), insofar as such losses, claims, damages,
judgments, liabilities or expenses (or actions in respect thereof) arise out of,
or are based upon, or relate to, in whole or in part, (a) any untrue statement
or alleged untrue statement of a material fact contained in any information
(whether written or oral) or documents executed in favor of, furnished or made
available to the Placement Agents or the Purchaser by the Offerors, or (b) any
omission or alleged omission to state in any information (whether written or
oral) or documents executed in favor of, furnished or made available to the
Placement Agents or the Purchaser by the Offerors a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
shall reimburse each Indemnified Party for any legal and other expenses as such
expenses are reasonably incurred by such Indemnified Party in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, judgments, liability, expense or action described in this Section 9.1.
In addition to their other obligations under this Section 9, the Offerors hereby
agree that, as an interim measure during the pendency of any claim, action,
investigation, inquiry or other proceeding arising out of, or based upon, or
related to the matters described above in this Section 9.1, they shall reimburse
each Indemnified Party on a quarterly basis for all reasonable legal or other
expenses incurred in connection with investigating or defending any such claim,
action, investigation, inquiry or other proceeding, notwithstanding the absence
of a judicial determination as to the propriety and enforceability of the
possibility that such payments might later be held to have been improper by a
court of competent jurisdiction. To the extent that any such interim
reimbursement payment is so held to have been improper, each Indemnified Party
shall promptly return such amounts to the Offerors together with interest,
determined on the basis of the prime rate (or other commercial lending rate for
borrowers of the highest credit standing) announced from time to time by First
Tennessee Bank, N.A. (the “Prime Rate”). Any such interim reimbursement payments
which are not made to an Indemnified Party within 30 days of a request for
reimbursement shall bear interest at the Prime Rate from the date of such
request.




9.2.

Conduct of Indemnification Proceedings. Promptly after receipt by an Indemnified
Party under this Section 9 of notice of the commencement of any action, such
Indemnified Party shall, if a claim in respect thereof is to be made against the
Offerors under this Section 9, notify the Offerors in writing of the
commencement thereof; but, subject to Section 9.4, the omission to so notify the
Offerors shall not relieve them from any liability pursuant to Section 9.1 which
the Offerors may have to any Indemnified Party unless and to the extent that the
Offerors did not otherwise learn of such action and such failure by the
Indemnified Party results in the forfeiture by the Offerors of substantial
rights and defenses. In case any such action is brought against any Indemnified
Party and such Indemnified Party seeks or intends to seek indemnity from the
Offerors, the Offerors shall be entitled to participate in, and, to the extent
that they may wish, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Party; provided, however, if the defendants in
any such action include both the Indemnified Party and the Offerors and the
Indemnified Party shall have reasonably concluded that there may be a conflict
between the positions of the Offerors and the Indemnified Party in conducting
the defense of any such action or that there may be legal defenses available to
it and/or other Indemnified Parties which are different from or additional to
those available to the Offerors, the Indemnified Party shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Party.
Upon receipt of notice from the Offerors to such Indemnified Party of their
election to so assume the defense of such action and approval by the Indemnified
Party of counsel, the Offerors shall not be liable to such Indemnified Party
under this Section 9 for any legal or other expenses subsequently incurred by
such Indemnified Party in connection with the defense thereof unless (i) the
Indemnified Party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso in the preceding
sentence (it being understood, however, that the Offerors shall not be liable
for the expenses of more than one separate counsel representing the Indemnified
Parties who are parties to such action), or (ii) the Offerors shall not have
employed counsel reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party within a reasonable time after notice of commencement of
the action, in each of which cases the fees and expenses of counsel of such
Indemnified Party shall be at the expense of the Offerors.




9.3.

Contribution. If the indemnification provided for in this Section 9 is required
by its terms, but is for any reason held to be unavailable to or otherwise
insufficient to hold harmless an Indemnified Party under Section 9.1 in respect
of any losses, claims, damages, liabilities or expenses referred to herein or
therein, then the Offerors shall contribute to the amount paid or payable by
such Indemnified Party as a result of any losses, claims, damages, judgments,
liabilities or expenses referred to herein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Offerors, on the
one hand, and the Indemnified Party, on the other hand, from the offering of
such Capital Securities, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Offerors, on the one hand, and the Placement Agents,
on the other hand, in connection with the statements or omissions or
inaccuracies in the representations and warranties herein or other breaches
which resulted in such losses, claims, damages, judgments, liabilities or
expenses, as well as any other relevant equitable considerations. The respective
relative benefits received by the Offerors, on the one hand, and the Placement
Agents, on the other hand, shall be deemed to be in the same proportion, in the
case of the Offerors, as the total price paid to the Offerors for the Capital
Securities sold by the Offerors to the Purchaser (net of the compensation paid
to the Placement Agents hereunder, but before deducting expenses), and in the
case of the Placement Agents, as the compensation received by them, bears to the
total of such amounts paid to the Offerors and received by the Placement Agents
as compensation. The relative fault of the Offerors and the Placement Agents
shall be determined by reference to, among other things, whether the untrue
statement or alleged untrue statement of a material fact or the omission or
alleged omission of a material fact or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the Offerors
or the Placement Agents and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The provisions set forth in Section 9.2 with respect to notice of commencement
of any action shall apply if a claim for contribution is made under this Section
9.3; provided, however, that no additional notice shall be required with respect
to any action for which notice has been given under Section 9.2 for purposes of
indemnification. The Offerors and the Placement Agents agree that it would not
be just and equitable if contribution pursuant to this Section 9.3 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this Section
9.3. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages, judgments, liabilities or expenses referred to in this
Section 9.3 shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim. In no
event shall the liability of the Placement Agents hereunder be greater in amount
than the dollar amount of the compensation (net of payment of all expenses)
received by the Placement Agents upon the sale of the Capital Securities giving
rise to such obligation. No person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.




9.4.

Additional Remedies. The indemnity and contribution agreements contained in this
Section 9 are in addition to any liability that the Offerors may otherwise have
to any Indemnified Party.




9.5.

Additional Indemnification. The Company shall indemnify and hold harmless the
Trust against all loss, liability, claim, damage and expense whatsoever, as due
from the Trust under Sections 9.1 through 9.4 hereof.




Section 10.

Rights and Responsibilities of Placement Agents.




10.1.

Reliance. In performing their duties under this Agreement, the Placement Agents
shall be entitled to rely upon any notice, signature or writing which they shall
in good faith believe to be genuine and to be signed or presented by a proper
party or parties. The Placement Agents may rely upon any opinions or
certificates or other documents delivered by the Offerors or their counsel or
designees to either the Placement Agents or the Purchaser.




10.2.

Rights of Placement Agents. In connection with the performance of their duties
under this Agreement, the Placement Agents shall not be liable for any error of
judgment or any action taken or omitted to be taken unless the Placement Agents
were grossly negligent or engaged in willful misconduct in connection with such
performance or non-performance. No provision of this Agreement shall require the
Placement Agents to expend or risk their own funds or otherwise incur any
financial liability on behalf of the Purchaser in connection with the
performance of any of their duties hereunder. The Placement Agents shall be
under no obligation to exercise any of the rights or powers vested in them by
this Agreement.




Section 11.

Miscellaneous.




11.1.

Disclosure Schedule. The term “Disclosure Schedule,” as used herein, means the
schedule, if any, attached to this Agreement that sets forth items the
disclosure of which is necessary or appropriate as an exception to one or more
representations or warranties contained in Section 5 hereof; provided, that any
item set forth in the Disclosure Schedule as an exception to a representation or
warranty shall be deemed an admission by the Offerors that such item represents
an exception, fact, event or circumstance that is reasonably likely to result in
a Material Adverse Effect. The Disclosure Schedule shall be arranged in
paragraphs corresponding to the section numbers contained in Section 5. Nothing
in the Disclosure Schedule shall be deemed adequate to disclose an exception to
a representation or warranty made herein unless the Disclosure Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail. Without limiting the generality of the
immediately preceding sentence, the mere listing (or inclusion of a copy) of a
document or other item in the Disclosure Schedule shall not be deemed adequate
to disclose an exception to a representation or warranty made herein unless the
representation or warranty has to do with the existence of the document or other
item itself. Information provided by the Company in response to any due
diligence questionnaire shall not be deemed part of the Disclosure Schedule and
shall not be deemed to be an exception to one or more representations or
warranties contained in Section 5 hereof unless such information is specifically
included on the Disclosure Schedule in accordance with the provisions of this
Section 11.1.




11.2.

Legal Expenses. At Closing, the Placement Agents shall provide a credit for the
Offerors’ transaction-related legal expenses in the amount of $10,000.00.




11.3.

Notices. Prior to the Closing, and thereafter with respect to matters pertaining
to this Agreement only, all notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or overnight air courier guaranteeing next day delivery:




if to the Placement Agents, to:




FTN Financial Capital Markets

845 Crossover Lane, Suite 150

Memphis, Tennessee 38117

Telecopier:

901-435-4706

Telephone:

800-456-5460

Attention:

James D. Wingett




and




Keefe, Bruyette & Woods, Inc.

787 7th Avenue

4th Floor

New York, New York 10019

Telecopier:

212-403-2000

Telephone:

212-403-1004

Attention:

Mitchell Kleinman, General Counsel




with a copy to:




Lewis, Rice & Fingersh, L.C.

500 North Broadway, Suite 2000

St. Louis, Missouri 63102

Telecopier:

314-241-6056

Telephone:

314-444-7600

Attention:

Thomas C. Erb, Esq.




and




Sidley Austin Brown & Wood LLP

787 7th Avenue

New York, New York 10019

Telecopier:

212-839-5599

Telephone:

212-839-5300

Attention:

Renwick Martin, Esq.




if to the Offerors, to:




United Bancshares, Inc.

100 South High Street

Columbus Grove, Ohio 45830

Telecopier:

419-659-2069

Telephone:

419-659-2141 Ext. 4228

Attention:

Steven G. Freeman




with a copy to:




Dinsmore & Shohl LLP

1900 Chemed Center

255 East Fifth Street

Cincinnati, Ohio 45202-4700

Telecopier:

513-977-8151

Telephone:

513-977-8171

Attention:

Susan B. Zaunbrecher, Esq.




All such notices and communications shall be deemed to have been duly given (i)
at the time delivered by hand, if personally delivered, (ii) five business days
after being deposited in the mail, postage prepaid, if mailed, (iii) when
answered back, if telexed, (iv) the next business day after being telecopied, or
(v) the next business day after timely delivery to a courier, if sent by
overnight air courier guaranteeing next day delivery. From and after the
Closing, the foregoing notice provisions shall be superseded by any notice
provisions of the Operative Documents under which notice is given. The Placement
Agents, the Company, and their respective counsel, may change their respective
notice addresses from time to time by written notice to all of the foregoing
persons.




11.4.

Parties in Interest, Successors and Assigns. Except as expressly set forth
herein, this Agreement is made solely for the benefit of the Placement Agents,
the Purchaser and the Offerors and any person controlling the Placement Agents,
the Purchaser or the Offerors and their respective successors and assigns; and
no other person shall acquire or have any right under or by virtue of this
Agreement. This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties.




11.5.

Counterparts. This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.




11.6.

Headings. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.




11.7.

Governing  Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAWS PERTAINING TO CONFLICTS OF LAWS) OF THE
STATE OF NEW YORK.




11.8.

Entire Agreement. This Agreement, together with the Operative Documents and the
other documents delivered in connection with the transactions contemplated by
this Agreement, is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, together with the Operative Documents and the other documents
delivered in connection with the transaction contemplated by this Agreement,
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.




11.9.

Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Placement Agents’ and the Purchaser’s rights and
privileges shall be enforceable to the fullest extent permitted by law.




11.10.

Survival. The Placement Agents and the Offerors, respectively, agree that the
representations, warranties and agreements made by each of them in this
Agreement and in any certificate or other instrument delivered pursuant hereto
shall remain in full force and effect and shall survive the delivery of, and
payment for, the Capital Securities.







Signatures appear on the following page





If this Agreement is satisfactory to you, please so indicate by signing the
acceptance of this Agreement and deliver such counterpart to the Offerors
whereupon this Agreement will become binding between us in accordance with its
terms.




Very truly yours,




UNITED BANCSHARES, INC.







By:

/s/ E. Eugene Lehman

Name:

E. Eugene Lehman

Title:

President







UNITED (OH) STATUTORY TRUST I




By:

/s/ Steven G. Freeman

Name:

Steven G. Freeman

Title:

Administrator







CONFIRMED AND ACCEPTED

as of the date first set forth above




FTN FINANCIAL CAPITAL MARKETS,

a division of First Tennessee Bank, N.A.,

as a Placement Agent




By:

/s/ James D. Wingett

Name:

James D. Wingett

Title:

Senior Vice President




KEEFE, BRUYETTE & WOODS, INC.

a New York corporation, as Placement Agent




By:

/s/ Peter J. Wirth

Name:

Peter J. Wirth

Title:

Managing Director











EXHIBIT A




FORM OF SUBSCRIPTION AGREEMENT




UNITED (OH) STATUTORY TRUST I

UNITED BANCSHARES, INC.




SUBSCRIPTION AGREEMENT




March 26, 2003




THIS SUBSCRIPTION AGREEMENT (this “Agreement”) made among United (OH) Statutory
Trust I (the “Trust”), a statutory trust created under the Connecticut Statutory
Trust Act (Chapter 615 of Title 34 of the Connecticut General Statutes, Section
500, et seq.), United Bancshares, Inc., an Ohio corporation, with its principal
offices located at 100 South High Street, Columbus Grove, Ohio 45830 (the
“Company” and, collectively with the Trust, the “Offerors”), and Preferred Term
Securities IX, Ltd. (the “Purchaser”).




RECITALS:




A.

The Trust desires to issue 10,000 of its Fixed/Floating Rate Capital Securities
(the “Capital Securities”), liquidation amount $1,000.00 per Capital Security,
representing an undivided beneficial interest in the assets of the Trust (the
“Offering”), to be issued pursuant to an Amended and Restated Declaration of
Trust (the “Declaration”) by and among the Company, U.S. Bank National
Association (“U.S. Bank”), the administrators named therein, and the holders (as
defined therein), which Capital Securities are to be guaranteed by the Company
with respect to distributions and payments upon liquidation, redemption and
otherwise pursuant to the terms of a Guarantee Agreement between the Company and
U.S. Bank, as trustee (the “Guarantee”); and




B.

The proceeds from the sale of the Capital Securities will be combined with the
proceeds from the sale by the Trust to the Company of its common securities, and
will be used by the Trust to purchase an equivalent amount of Fixed/Floating
Rate Junior Subordinated Deferrable Interest Debentures of the Company (the
“Debentures”) to be issued by the Company pursuant to an indenture to be
executed by the Company and U.S. Bank, as trustee (the “Indenture”); and




C.

In consideration of the premises and the mutual representations and covenants
hereinafter set forth, the parties hereto agree as follows:




ARTICLE I

PURCHASE AND SALE OF CAPITAL SECURITIES




1.1.

Upon the execution of this Agreement, the Purchaser hereby agrees to purchase
from the Trust 10,000 Capital Securities at a price equal to $1,000.00 per
Capital Security (the “Purchase Price”) and the Trust agrees to sell such
Capital Securities to the Purchaser for said Purchase Price. The rights and
preferences of the Capital Securities are set forth in the Declaration. The
Purchase Price is payable in immediately available funds on March 26, 2003, or
such other business day as may be designated by the Purchaser, but in no event
later than March 28, 2003 (the “Closing Date”). The Offerors shall provide the
Purchaser wire transfer instructions no later than 1 day following the date
hereof.




1 .2.

The certificate for the Capital Securities shall be delivered by the Trust on
the Closing Date to the Purchaser or its designee.




1.3.

The Placement Agreement, dated March 17, 2003 (the “Placement Agreement”), among
the Offerors and the Placement Agents identified therein includes certain
representations and warranties, covenants and conditions to closing and certain
other matters governing the Offering. The Placement Agreement is hereby
incorporated by reference into this Agreement and the Purchaser shall be
entitled to each of the benefits of the Placement Agents and the Purchaser under
the Placement Agreement and shall be entitled to enforce the obligations of the
Offerors under such Placement Agreement as fully as if the Purchaser were a
party to such Placement Agreement.




ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PURCHASER




2.1.

The Purchaser understands and acknowledges that neither the Capital Securities,
the Debentures nor the Guarantee have been registered under the Securities Act
of 1933, as amended (the “Securities Act”), or any other applicable securities
law, are being offered for sale by the Trust in transactions not requiring
registration under the Securities Act, and may not be offered, sold, pledged or
otherwise transferred by the Purchaser except in compliance with the
registration requirements of the Securities Act or any other applicable
securities laws, pursuant to an exemption therefrom or in a transaction not
subject thereto.




2.2.

The Purchaser represents, warrants and certifies that (i) it is not a “U.S.
person” as such term is defined in Rule 902 under the Securities Act, (ii) it is
not acquiring the Capital Securities for the account or benefit of any such U.S.
person, (iii) the offer and sale of Capital Securities to the Purchaser
constitutes an “offshore transaction” under Regulation S of the Securities Act,
and (iv) it will not engage in hedging transactions with regard to the Capital
Securities unless such transactions are conducted in compliance with the
Securities Act and the Purchaser agrees to the legends and transfer restrictions
set forth on the Capital Securities certificate.




2.3.

The Purchaser represents and warrants that it is purchasing the Capital
Securities for its own account, for investment, and not with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act or other applicable securities laws, subject to any requirement
of law that the disposition of its property be at all times within its control
and subject to its ability to resell such Capital Securities pursuant to an
effective registration statement under the Securities Act or under Rule 144A or
any other exemption from registration available under the Securities Act or any
other applicable Securities law.




2.4.

The Purchaser represents and warrants that it has full power and authority to
execute and deliver this Agreement, to make the representations and warranties
specified herein, and to consummate the transactions contemplated herein and it
has full right and power to subscribe for Capital Securities and perform its
obligations pursuant to this Agreement.




2.5.

The Purchaser, a Cayman Islands Company whose business includes issuance of
certain notes and acquiring the Capital Securities and other similar securities,
represents and warrants that it has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
purchasing the Capital Securities, has had the opportunity to ask questions of,
and receive answers and request additional information from, the Offerors and is
aware that it may be required to bear the economic risk of an investment in the
Capital Securities.




2.6.

The Purchaser represents and warrants that no filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
governmental body, agency or court having jurisdiction over the Purchaser, other
than those that have been made or obtained, is necessary or required for the
performance by the Purchaser of its obligations under this Agreement or to
consummate the transactions contemplated herein.




2.7.

The Purchaser represents and warrants that this Agreement has been duly
authorized, executed and delivered by the Purchaser.




2.8.

The Purchaser represents and warrants that (i) the Purchaser is not in violation
or default of any term of its Memorandum of Association or Articles of
Association, of any provision of any mortgage, indenture, contract, agreement,
instrument or contract to which it is a party or by which it is bound or of any
judgment, decree, order, writ or, to its knowledge, any statute, rule or
regulation applicable to the Purchaser which would prevent the Purchaser from
performing any material obligation set forth in this Agreement; and (ii) the
execution, delivery and performance of and compliance with this Agreement, and
the consummation of the transactions contemplated herein, will not, with or
without the passage of time or giving of notice, result in any such material
violation, or be in conflict with or constitute a default under any such term,
or the suspension, revocation, impairment, forfeiture or non-renewal of any
permit, license, authorization or approval applicable to the Purchaser, its
business or operations or any of its assets or properties which would prevent
the Purchaser from performing any material obligations set forth in this
Agreement.




2.9.

The Purchaser represents and warrants that the Purchaser is an exempted company
with limited liability duly incorporated, validly existing and in good standing
under the laws of the jurisdiction where it is organized, with full power and
authority to perform its obligations under this Agreement.




2.10.

The Purchaser understands and acknowledges that the Company will rely upon the
truth and accuracy of the foregoing acknowledgments, representations, warranties
and agreements and agrees that, if any of the acknowledgments, representations,
warranties or agreements deemed to have been made by it by its purchase of the
Capital Securities are no longer accurate, it shall promptly notify the Company.




2.11.

The Purchaser understands that no public market exists for any of the Capital
Securities, and that it is unlikely that a public market will ever exist for the
Capital Securities.




ARTICLE III

MISCELLANEOUS




3.1.

Any notice or other communication given hereunder shall be deemed sufficient if
in writing and sent by registered or certified mail, return receipt requested,
international courier or delivered by hand against written receipt therefor, or
by facsimile transmission and confirmed by telephone, to the following
addresses, or such other address as may be furnished to the other parties as
herein provided:




To the Offerors:

United Bancshares, Inc.

100 South High Street

Columbus Grove, Ohio 45830

Attention:

Steven G. Freeman

Fax:

419-659-2069




To the Purchaser:

Preferred Term Securities IX, Ltd.

c/o Maples Finance Limited

P.O. Box 1093 GT

Queensgate House

South Church Street

George Town, Grand Cayman

Cayman Islands

Attention:

The Directors

Fax:

345-945-7100




Unless otherwise expressly provided herein, notices shall be deemed to have been
given on the date of mailing, except notice of change of address, which shall be
deemed to have been given when received.




3.2.

This Agreement shall not be changed, modified or amended except by a writing
signed by the parties to be charged, and this Agreement may not be discharged
except by performance in accordance with its terms or by a writing signed by the
party to be charged.




3.3.

Upon the execution and delivery of this Agreement by the Purchaser, this
Agreement shall become a binding obligation of the Purchaser with respect to the
purchase of Capital Securities as herein provided.




3.4.

NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE
PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND PROVISIONS
HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.




3.5.

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.




3.6.

This Agreement may be executed in one or more counterparts each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.




3.7.

In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Offerors’ and the Purchaser’s rights and privileges
shall be enforceable to the fullest extent permitted by law.




Signatures appear on the following page








IN WITNESS WHEREOF, I have set my hand the day and year first written above.







PREFERRED TERM SECURITIES IX, LTD.




By:






Print Name:






Title:









IN WITNESS WHEREOF, this Agreement is agreed to and accepted as of the day and
year first written above.




UNITED BANCSHARES, INC.




By:









Name:









Title:









UNITED (OH) STATUTORY TRUST I




By:









Name:









Title:

Administrator











EXHIBIT B-I

FORM OF COMPANY COUNSEL OPINION




March 26, 2003







Preferred Term Securities IX, Ltd.

FTN Financial Capital Markets

c/o Maples Finance Limited

845 Crossover Lane, Suite 150

P.O. Box 1093 GT

Memphis, Tennessee 38117

Queensgate House

South Church Street

Keefe, Bruyette & Woods, Inc.

George Town, Grand Cayman

787 7th Avenue

Cayman Islands

4th Floor

New York, New York 10019




Ladies and Gentlemen:




We have acted as counsel to United Bancshares, Inc. (the “Company”), an Ohio
corporation in connection with a certain Placement Agreement, dated March 17,
2003, (the “Placement Agreement”), between the Company and United (OH) Statutory
Trust I (the “Trust”), on one hand, and FTN Financial Capital Markets and Keefe,
Bruyette & Woods, Inc. (the “Placement Agents”), on the other hand. Pursuant to
the Placement Agreement, and subject to the terms and conditions stated therein,
the Trust will issue and sell to Preferred Term Securities IX, Ltd. (the
“Purchaser”), $10,000,000.00 aggregate principal amount of Fixed/Floating Rate
Capital Securities (liquidation amount $1,000.00 per capital security) (the
“Capital Securities”).




Capitalized terms used herein and not otherwise defined shall have the same
meanings ascribed to them in the Placement Agreement.




The law covered by the opinions expressed herein is limited to the law of the
United States of America and of the State of Ohio.




We have made such investigations of law as, in our judgment, were necessary to
render the following opinions. We have also reviewed (a) the Company’s Articles
of Incorporation, as amended, and its By-Laws, as amended; and (b) such
corporate documents, records, information and certificates of the Company and
its Subsidiaries, certificates of public officials or government authorities and
other documents as we have deemed necessary or appropriate as a basis for the
opinions hereinafter expressed. As to certain facts material to our opinions, we
have relied, with your permission, upon statements, certificates or
representations, including those delivered or made in connection with the
above-referenced transaction, of officers and other representatives of the
Company and its Subsidiaries and the Trust.




As used herein, the phrase “to our knowledge” or “to the best of our knowledge”
or other similar phrase means the actual knowledge of the attorneys who have had
active involvement in the transactions described above or who have prepared or
signed this opinion letter, or who otherwise have devoted substantial attention
to legal matters for the Company.




Based upon and subject to the foregoing and the further qualifications set forth
below, we are of the opinion as of the date hereof that:




1.

The Company is validly existing and in good standing under the laws of the State
of Ohio and is duly registered as a bank holding company under the Bank Holding
Company Act of 1956, as amended. Each of the Significant Subsidiaries is validly
existing and in good standing under the laws of its jurisdiction of
organization. Each of the Company and the Significant Subsidiaries has full
corporate power and authority to own or lease its properties and to conduct its
business as such business is currently conducted in all material respects. To
the best of our knowledge, all outstanding shares of capital stock of the
Significant Subsidiaries have been duly authorized and validly issued, and are
fully paid and nonassessable except to the extent such shares may be deemed
assessable under 12 U.S.C. Section l831o or 12 U.S.C. Section 55, and are owned
of record and beneficially, directly or indirectly, by the Company.




2.

The issuance, sale and delivery of the Debentures in accordance with the terms
and conditions of the Placement Agreement and the Operative Documents have been
duly authorized by all necessary actions of the Company. The issuance, sale and
delivery of the Debentures by the Company and the issuance, sale and delivery of
the Trust Securities by the Trust do not give rise to any preemptive or other
rights to subscribe for or to purchase any shares of capital stock or equity
securities of the Company or the Significant Subsidiaries pursuant to the
corporate Articles of Incorporation or Charter, By-Laws or other governing
documents of the Company or the Significant Subsidiaries, or, to the best of our
knowledge, any agreement or other instrument to which either Company or the
Subsidiaries is a party or by which the Company or the Significant Subsidiaries
may be bound.




3.

The Company has all requisite corporate power to enter into and perform its
obligations under the Placement Agreement and the Subscription Agreement, and
the Placement Agreement and the Subscription Agreement have been duly and
validly authorized, executed and delivered by the Company and constitute the
legal, valid and binding obligations of the Company enforceable in accordance
with their terms, except as the enforcement thereof may be limited by general
principles of equity and by bankruptcy or other laws affecting creditors’ rights
generally, and except as the indemnification and contribution provisions thereof
may be limited under applicable laws and certain remedies may not be available
in the case of a non-material breach.




4.

Each of the Indenture, the Trust Agreement and the Guarantee Agreement has been
duly authorized, executed and delivered by the Company, and is a valid and
legally binding obligation of the Company enforceable in accordance with its
terms, subject to the effect of bankruptcy, insolvency, reorganization,
receivership, moratorium and other laws affecting the rights and remedies of
creditors generally and of general principles of equity.




5.

The Debentures have been duly authorized, executed and delivered by the Company,
are entitled to the benefits of the Indenture and are legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the effect of bankruptcy, insolvency, reorganization,
receivership, moratorium and other laws affecting the rights and remedies of
creditors generally and of general principles of equity.




6.

To the best of our knowledge, neither the Company, the Trust, nor any other
Subsidiaries of the Company is in breach or violation of, or default under, with
or without notice or lapse of time or both, its Articles of Incorporation or
Charter, By-Laws or other governing documents (including without limitation, the
Trust Agreement). The execution, delivery and performance of the Placement
Agreement and the Operative Documents and the consummation of the transactions
contemplated by the Placement Agreement and the Operative Documents do not and
will not (i) result in the creation or imposition of any material lien, claim,
charge, encumbrance or restriction upon any property or assets of the Company or
its Subsidiaries, or (ii) conflict with, constitute a material breach or
violation of, or constitute a material default under, with or without notice or
lapse of time or both, any of the terms, provisions or conditions of (A) the
Articles of Incorporation or Charter, By-Laws or other governing documents of
the Company or its Subsidiaries, or (B) to the best of our knowledge, any
material contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, lease, franchise, license or any other agreement or instrument to which
the Company or its Subsidiaries is a party or by which any of them or any of
their respective properties may be bound or (C) any order, decree, judgment,
franchise, license, permit, rule or regulation of any court, arbitrator,
government, or governmental agency or instrumentality, domestic or foreign,
known to us having jurisdiction over the Company or its Subsidiaries or any of
their respective properties which, in the case of each of (i) or (ii) above, is
material to the Company and its Subsidiaries on a consolidated basis.




7.

Except for filings, registrations or qualifications that may be required by
applicable securities laws, no authorization, approval, consent or order of~ or
filing, registration or qualification with, any person (including, without
limitation, any court, governmental body or authority) is required under the
laws of the State of Ohio in connection with the transactions contemplated by
the Placement Agreement and the Operative Documents in connection with the offer
and sale of the Capital Securities as contemplated by the Placement Agreement
and the Operative Documents.




8.

To the best of our knowledge (i) no action, suit or proceeding at law or in
equity is pending or threatened to which the Offerors or their Subsidiaries are
or may be a party, and (ii) no action, suit or proceeding is pending or
threatened against or affecting the Offerors or their Subsidiaries or any of
their properties, before or by any court or governmental official, commission,
board or other administrative agency, authority or body, or any arbitrator,
wherein an unfavorable decision, ruling or finding could reasonably be expected
to have a material adverse effect on the consummation of the transactions
contemplated by the Placement Agreement and the Operative Documents or the
issuance and sale of the Capital Securities as contemplated therein or the
condition (financial or otherwise), earnings, affairs, business, or results of
operations of the Offerors and their Subsidiaries on a consolidated basis.




9.

Assuming the truth and accuracy of the representations and warranties of the
Placement Agents in the Placement Agreement and the Purchaser in the
Subscription Agreement, it is not necessary in connection with the offering,
sale and delivery of the Capital Securities, the Debentures and the Guarantee
Agreement (or the Guarantee) to register the same under the Securities Act of
1933, as amended, under the circumstances contemplated in the Placement
Agreement and the Subscription Agreement.




10.

Neither the Company nor the Trust is or after giving effect to the offering and
sale of the Capital Securities and the consummation of the transactions
described in the Placement Agreement will be, an “investment company” or an
entity “controlled” by an “investment company,” in each case within the meaning
of the Investment Company Act of 1940, as amended, without regard to Section
3(c) of such Act.




The opinion expressed in the first two sentences of numbered paragraph I of this
Opinion Letter is based solely upon certain certificates and confirmations
issued by the applicable governmental officer or authority with respect to each
of the Company and the Significant Subsidiaries.




With respect to the foregoing opinions, since no member of this firm is actively
engaged in the practice of law in the States of Connecticut or New York, we do
not express any opinions as to the laws of such states and have (i) relied, with
your approval, upon the opinion of Bingham McCutchen LLP with respect to matters
of Connecticut law and (ii) assumed, with your approval and without rendering
any opinion to such effect, that the laws of the State of New York, in all
respects material to this opinion, are substantively identical to the laws of
the State of Ohio, without regard to conflict of law provisions.




This opinion is rendered to you solely pursuant to Section 3.1(a) of the
Placement Agreement. As such, it may be relied upon by you only and may not be
used or relied upon by any other person for any purpose whatsoever without our
prior written consent.




Very truly yours,











EXHIBIT B-2




FORM OF CONNECTICUT COUNSEL OPINION




TO THE PARTIES LISTED

ON SCHEDULE I HERETO




Ladies and Gentlemen:




We have acted as special counsel in the State of Connecticut (the “State”) for
United (OH) Statutory Trust I (the “Trust”), a Connecticut statutory trust
formed pursuant to the Amended and Restated Declaration of Trust (the “Trust
Agreement”) dated as of the date hereof, among United Bancshares, Inc., an Ohio
corporation (the “Sponsor”), U.S. Bank National Association, a national banking
association (“U. S. Bank”), in its capacity as Institutional Trustee (the
“Institutional Trustee”), and Brian D. Young, Steven G. Freeman and E. Eugene
Lehman, each, an individual, (each, an “Administrator”) in connection with the
issuance by the Trust to the Holders (as defined in the Trust Agreement) of its
capital securities (the “Capital Securities”) pursuant to the Placement
Agreement dated as of March 17, 2003 (the “Placement Agreement”), the issuance
by the Trust to the Sponsor of its Common Securities, pursuant to the Trust
Agreement and the acquisition by the Trust from the Sponsor of Debentures,
issued pursuant to the Indenture dated as of the date hereof (the “Indenture”).




The Institutional Trustee has requested that we deliver this opinion to you in
accordance with Section 3.1(b) of the Placement Agreement. Capitalized terms not
otherwise defined herein shall have the meanings specified in, or defined by
reference in or set forth in the Operative Documents (as defined below).




Our representation of the Trust has been as special counsel for the limited
purposes stated above. As to all matters of fact (including factual conclusions
and characterizations and descriptions of purpose, intention or other state of
mind), we have relied, with your permission, entirely upon (i) the
representations and warranties of the parties set forth in the Operative
Documents and (ii) certificates delivered to us by the management of U.S. Bank,
and have assumed, with your permission, without independent inquiry, the
accuracy of those representations, warranties and certificates.




We have examined the following documents to which the Trust is a party, each of
which is dated the date hereof, unless otherwise noted:




(i)

the Trust Agreement;




(ii)

the Placement Agreement;




(iii)

the Subscription Agreement;




(iv)

the Certificate of Common Securities;




(v)

the Certificate of Capital Securities;




(vi)

the Guarantee Agreement;




(vii)

the Certificate of Trust filed with the Secretary of State of the State of
Connecticut dated March 13, 2003; and




(viii)

a Certificate of Legal Existence for the Trust obtained from the Secretary of
State of the State of Connecticut dated March 13, 2003 (the “Certificate of
Legal Existence”).




The documents referenced in subparagraphs (i) through (vii) above are
hereinafter referred to collectively as the “Operative Documents.”




We have also examined originals, or copies, certified or otherwise identified to
our satisfaction, of such other corporate and public records and agreements,
instruments, certificates and other documents as we have deemed necessary or
appropriate for the purposes of rendering this opinion. For purposes of our
opinion rendered in paragraph 1 below, with respect to the legal existence of
the Trust, our opinion relies entirely upon and is limited by the Certificate of
Legal Existence, which is attached hereto as Exhibit A.




We have assumed, with your permission, the genuineness of all signatures (other
than those on behalf of U.S. Bank, the Guarantee Trustee, Indenture Trustee,
Institutional Trustee and the Trust), the conformity of the originals of all
documents reviewed by us as copies, the authenticity and completeness of all
original documents reviewed by us in original or copy form and the legal
competence of each individual executing any document (other than those
individuals executing documents on behalf of U. S. Bank, the Guarantee Trustee,
Indenture Trustee, Institutional Trustee and the Trust).




When an opinion set forth below is given to the best of our knowledge, or to our
knowledge, or with reference to matters of which we are aware or which are known
to us, or with another similar qualification, the relevant knowledge or
awareness is limited to the actual knowledge or awareness of the individual
lawyers in the firm who have participated directly and substantively in the
specific transactions to which this opinion relates and without any special or
additional investigation undertaken for the purposes of this opinion except as
indicated herein.




For the purposes of this opinion we have made such examination of law as we have
deemed necessary. The opinions expressed below are limited solely to the
internal substantive laws of the State (as applied by courts located in the
State without regard to choice of law) and we express no opinion as to the laws
of any other jurisdiction. To the extent to which this opinion deals with
matters governed by or relating to the laws of any other state or jurisdiction,
we have assumed, with your permission, that the Operative Documents are governed
by the internal substantive laws of the State.




We express no opinion as to (i) the effect of suretyship defenses, or defenses
in the nature thereof, with respect to the obligations of any applicable
guarantor, joint obligor, surety, accommodation party, or other secondary
obligor or any provisions of the Trust Agreement with respect to indemnification
or contribution and (ii) the accuracy or completeness of any exhibits or
schedules to the Operative Documents. No opinion is given herein as to the
choice of law or internal substantive rules of law that any court or other
tribunal may apply to the transactions contemplated by the Operative Documents.
No opinion is expressed herein as to the application or effect of federal
securities laws or as to the securities or so-called “Blue Sky” laws of
Connecticut or of any other state or other jurisdiction.




Our opinion, with your permission, is further subject to the following
exceptions, qualifications and assumptions:




(a)

We have assumed without any independent investigation that (i) each party to the
Operative Documents, other than U.S. Bank, the Guarantee Trustee, Indenture
Trustee, Institutional Trustee and the Trust, as applicable, at all times
relevant thereto, is validly existing and in good standing under the laws of the
jurisdiction in which it is organized, and is qualified to do business and in
good standing under the laws of each jurisdiction where such qualification is
required generally or necessary in order for such party to enforce its rights
under such Operative Documents, (ii) each party to the Operative Documents, at
all times relevant thereto, had and has the full power, authority and legal
right under its certificate of incorporation, partnership agreement, by-laws,
and other governing organizational documents, and the applicable corporate,
partnership, or other enterprise legislation and other applicable laws, as the
case may be (other than U.S. Bank, the Guarantee Trustee, Indenture Trustee,
Institutional Trustee or the Trust) to execute, deliver and to perform its
obligations under, the Operative Documents, and (iii) each party to the
Operative Documents other than U.S. Bank, the Guarantee Trustee, Indenture
Trustee, Institutional Trustee or the Trust has duly executed and delivered each
of such agreements and instruments to which it is a party and that the execution
and delivery of such agreements and instruments and the transactions
contemplated thereby have been duly authorized by proper corporate or other
organizational proceedings as to each such party.




(b)

We have assumed without any independent investigation (i) that the Institutional
Trustee, the Sponsor and the Administrators have received the agreed to and
stated consideration for the incurrence of the obligations applicable to it
under the Trust Agreement and each of the other Operative Documents, (ii) that
each of the Operative Documents (other than the Trust Agreement) is a valid,
binding and enforceable obligation of each party thereto other than the Trust,
U.S. Bank and the Institutional Trustee, as applicable; and, for the purposes of
this opinion letter, we herein also assume that each of the Operative Documents
(other than the Trust Agreement) constitutes a valid, binding and enforceable
obligation of U.S. Bank, the Guarantee Trustee and the Indenture Trustee, as
applicable under Connecticut and federal law (as to which such matters we are
delivering to you a separate opinion letter on this date, which is subject to
the assumptions, qualifications and limitations set forth therein).




(c)

The enforcement of any obligations of U.S. Bank, the Sponsor and the
Administrators, as applicable, under the Trust Agreement and the obligations of
the Trust under the other Operative Documents may be limited by the
receivership, conservatorship and supervisory powers of depository institution
regulatory agencies generally, as well as by bankruptcy, insolvency,
reorganization, moratorium, marshaling or other laws and rules of law affecting
the enforcement generally of creditors’ rights and remedies (including such as
may deny giving effect to waivers of debtors’ or guarantors’ rights); and we
express no opinion as to the status under any fraudulent conveyance laws or
fraudulent transfer laws of any of the obligations of U.S. Bank, the Sponsor,
the Administrators or the Trust under any of the Operative Documents.




(d)

We express no opinion as to the enforceability of any particular provision of
the Trust Agreement or the other Operative Documents relating to remedies after
default.




(e)

We express no opinion as the availability of any specific or equitable relief of
any kind.




(f)

The enforcement of any rights may in all cases be subject to an implied duty of
good faith and fair dealing and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).




(g)

We express no opinion as to the enforceability of any particular provision of
any of the Operative Documents relating to (i) waivers of rights to object to
jurisdiction or venue, or consents to jurisdiction or venue, (ii) waivers of
rights to (or methods of) service of process, or rights to trial by jury, or
other rights or benefits bestowed by operation of law, (iii) waivers of any
applicable defenses, setoffs, recoupments, or counterclaims, (iv) waivers or
variations of provisions which are not capable of waiver or variation under
Sections 1-102(3), 9-501(3) or other provisions of the Uniform Commercial Code
(“UCC”) of the State, (v) the grant of powers of attorney to any person or
entity, or (vi) exculpation or exoneration clauses, indemnity clauses, and
clauses relating to releases or waivers of unmatured claims or rights.




(h)

We express no opinion as to the effect of events occurring, circumstances
arising, or changes of law becoming effective or occurring, after the date
hereof on the matters addressed in this opinion letter, and we assume no
responsibility to inform you of additional or changed facts, or changes in law,
of which we may become aware.




(i)

We express no opinion as to any requirement that any party to the Operative
Documents (or any other persons or entities purportedly entitled to the benefits
thereof) qualify or register to do business in any jurisdiction in order to be
able to enforce its rights thereunder or obtain the benefits thereof.




Based upon the foregoing and subject to the limitations and qualifications set
forth herein, we are of the opinion that:




1.

The Trust has been duly formed and is validly existing as a statutory trust
under the Connecticut Statutory Trust Act, Chapter 615 of Title 34 of the
Connecticut General Statutes, Section 500, et seq. (the “Act”).




2.

The Trust Agreement constitutes a valid and binding obligation of U. S. Bank and
the Institutional Trustee enforceable against U. S. Bank and the Institutional
Trustee in accordance with the terms thereof.




3.

The Trust Agreement constitutes a valid and binding obligation of the Sponsor
and the Administrators, enforceable against the Sponsor and the Administrators
in accordance with its terms.




4.

The Trust has the requisite trust power and authority to (a) execute and
deliver, and to perform its obligations under, the Operative Documents, and (b)
perform its obligations under such Operative Documents.




5.

Each of the Operative Documents to which the Trust is a party constitutes a
valid and binding obligation of the Trust, enforceable against the Trust in
accordance with the terms thereof.




6.

The Capital Securities have been duly authorized by the Trust under the Trust
Agreement, and the Capital Securities, when duly executed and delivered to the
Holders in accordance with the Trust Agreement, the Placement Agreement and the
Subscription Agreement, will be validly issued, fully paid and nonassessable and
will evidence undivided beneficial interests in the assets of the Trust and will
be entitled to the benefits of the Trust Agreement.




7.

The Common Securities have been duly authorized by the Trust Agreement, and the
Common Securities, when duly executed and delivered to the Company in accordance
with the Trust Agreement, the Placement Agreement and the Subscription Agreement
and delivered and paid for in accordance therewith, will be validly issued,
fully paid and nonassessable (subject to Section 9.1(b) of the Trust Agreement
which provides that the Holders of Common Securities are liable for debts and
obligations of the Trust to the extent such debts and obligations are not
satisfied out of the Trust’s assets) and will evidence undivided beneficial
interests in the assets of the Trust and will be entitled to the benefits of the
Trust Agreement.




8.

Neither the execution, delivery or performance by the Trust of the Operative
Documents, the consummation by the Trust of the transactions contemplated
thereby, nor compliance by the Trust with any of the terms and provisions
thereof, (a) violates the Trust Agreement, or, to the best of our knowledge,
contravenes or will contravene any provision of, or constitutes a default under,
or results in any breach of, or results in the creation of any lien (other than
as permitted under the Operative Documents) upon property of the Trust under,
any indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, bank loan or credit agreement, license or other agreement or
instrument, in each case known to us, to which it is a party or by which it is
bound or (b) violates any applicable Connecticut law governing the Trust, or, to
the best of our knowledge, any judgment or order of any court or other tribunal,
in each case known to us, applicable to or binding on it.




9.

No consent, approval, order or authorization of, giving of notice to, or
registration with, or taking of any other action in respect of, any Connecticut
governmental authority regulating the Trust is required for the execution,
delivery, validity or performance of, or the carrying out by, the Trust of any
of the transactions contemplated by the Operative Documents, other than any such
consent, approval, order, authorization, registration, notice or action as has
been duly obtained, given or taken.




10.

The Holders, as the beneficial holders of the Capital Securities, will be
entitled to the same limitation of personal liability extended to shareholders
of domestic corporations organized under the laws of the State.




11.

Under the Trust Agreement, the issuance of the Capital Securities is not subject
to preemptive rights.




12.

Assuming that the Trust will not be taxable as a corporation for federal income
tax purposes, but rather will be classified for such purposes as a grantor
trust, the Trust will not be subject to any tax, fee or other government charge
under the laws of the State of Connecticut or any political subdivision thereof.




This opinion is rendered solely for the benefit of those institutions listed on
Schedule I hereto and their successors and assigns in connection with the
transactions contemplated by the Operative Documents and may not be used or
relied upon by any other person or for any other purpose.




Very truly yours,




BINGHAM MCCUTCHEN LLP








SCHEDULE I










U.S. Bank National Association




FTN Financial Capital Markets




Keefe, Bruyette & Woods, Inc.




Preferred Term Securities IX, Ltd.




Preferred Term Securities IX, Inc.




Lewis, Rice & Fingersh, L.C.




United Bancshares, Inc.




Dinsmore & Shohl LLP








EXHIBIT A TO EXHIBIT B-2




CERTIFICATE OF LEGAL EXISTENCE




(See Tab No. 6)














EXHIBIT B-3




FORM OF TAX COUNSEL OPINION




United Bancshares, Inc.

100 South High Street

Columbus Grove, Ohio 45830




United (OH) Statutory Trust I

c/o United Bancshares, Inc.

100 South High Street

Columbus Grove, Ohio 45830




FTN Financial Capital Markets

845 Crossover Lane, Suite 150

Memphis, Tennessee 38117




Keefe, Bruyette & Woods, Inc.

787 7th Avenue

4th Floor

New York, New York 10019




Ladies and Gentlemen:




We have acted as special tax counsel to United Bancshares, Inc. and to United
(OH) Statutory Trust I in connection with the proposed issuance of (i)
Fixed/Floating Rate Capital Securities, liquidation amount $1,000.00 per Capital
Security (the “Capital Securities”) of United (OH) Statutory Trust I, a
statutory business trust created under the laws of Connecticut (the “Trust”),
pursuant to the terms of the Amended and Restated Declaration of Trust dated as
of the date hereof by United Bancshares, Inc., an Ohio corporation (the
“Company”), U.S. Bank National Association, as institutional trustee, and Brian
D. Young, Steven G. Freeman and E. Eugene Lehman, as Administrators (the “Trust
Agreement”), (ii) Junior Subordinated Deferrable Interest Debentures (the
“Corresponding Debentures”) of the Company issued pursuant to the terms of an
Indenture dated as of the date hereof from the Company to U.S. Bank National
Association, as trustee (the “Indenture”), which Debentures are to be sold by
the Company to the Trust, and (iii) the Guarantee Agreement of the Company with
respect to the Capital Securities dated as of the date hereof (the “Guarantee”)
between the Company and U. S. Bank National Association, as guarantee trustee.
The Capital Securities and the Corresponding Debentures are to be issued as
contemplated by the Offering Circular (the “Offering Circular”) dated March 17,
2003 prepared by Preferred Term Securities IX, Ltd., an entity formed under the
Companies Law of the Cayman Islands, and Preferred Term Securities IX, Inc., a
Delaware corporation.




We have examined originals or copies, certified or otherwise identified to our
satisfaction, of documents, corporate records and other instruments as we have
deemed necessary or appropriate for purposes of this opinion including (i) the
Offering Circular, (ii) the Indenture, (iii) the form of the Corresponding
Debentures attached as an exhibit to the Indenture, (iv) the Trust Agreement,
(v) the Guarantee, and (vi) the form of Capital Securities Certificate attached
as an exhibit to the Trust Agreement (collectively the “Documents”).
Furthermore, we have relied upon certain representations made by the Company and
upon the opinion of Bingham McCutchen LLP as to certain matters of Connecticut
law. In such examination, we have assumed the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified or photostatic copies, the authenticity
of the originals of such latter documents, the genuineness of all signatures and
the correctness of all representations made therein. We have further assumed
that there are no agreements or understandings contemplated therein other than
those contained in the Documents.




Based upon the foregoing, and assuming (i) that the final Documents will be
substantially identical to the forms examined, (ii) full compliance with all the
terms of the final Documents, and (iii) the accuracy of representations made by
the Company and delivered to us, we are of the opinion that:




(a)

The Corresponding Debentures will be classified as indebtedness of the Company
for U.S. federal income tax purposes.




(b)

The Trust will be characterized as a grantor trust and not as an association
taxable as a corporation for U.S. federal income tax purposes.




The opinions expressed above are based on existing provisions of the Internal
Revenue Code of 1986, as amended (the “Code”), existing Treasury regulations,
published interpretations by the Internal Revenue Service of the Code and such
Treasury regulations, and existing court decisions, any of which could be
changed at any time. Any such changes may or may not be retroactively applied,
and may result in federal income tax consequences that differ from those
reflected in the opinions set forth above. We note that there is no authority
directly on point dealing with securities such as the Capital Securities or with
transactions of the type described herein, and that the authorities on which
this opinion is based are subject to various interpretations. Further, you
should be aware that opinions of counsel have no official status and are not
binding on the Internal Revenue Service or the courts. Accordingly, we can
provide no assurance that the interpretation of the federal income tax laws set
forth in our opinions will prevail if challenged by the IRS in an administrative
or judicial proceeding.




We have also assumed that each transaction contemplated herein will be carried
out strictly in accordance with the Documents. Any variance in the facts may
result in Federal income tax consequences that differ from those reflected in
the opinions set forth above.




Additionally, we undertake no obligation to update this opinion in the event
there is either a change in the legal authorities, in the facts (including the
taking of any action by any party to any of the transactions described in the
Documents relating to such transactions) or in the Documents on which this
opinion is based, or an inaccuracy in any of the representations upon which we
have relied in rendering this opinion.




We express no opinion with respect to any matter not specifically addressed by
the foregoing opinions, including state or local tax consequences, or any
federal, state, or local issue not specifically referred to and discussed above
including, without limitation, the effect on the matters covered by this opinion
of the laws of any other jurisdiction.




This letter is delivered for the benefit of the specified addressees and may not
be relied upon by any other person. No portion of this letter may be quoted or
otherwise referred to in any document or delivered to any other person or entity
without the express written consent of Lewis, Rice & Fingersh, L.C. This opinion
letter is rendered as of the date set forth above.




Very truly yours,




LEWIS, RICE & FINGERSH, L.C.











Lewis, Rice & Fingersh, L.C.

500 N. Broadway, Suite 2000

St. Louis, Missouri 63102

Attention:

Lawrence H. Weltman, Esq.




Re:

Representations Concerning the Issuance of Fixed/Floating Rate Junior

Subordinated Deferrable Interest Debentures (the “Debentures”) to United (OH)
Statutory Trust I (the “Trust”) and Sale of Trust Securities (the “Trust
Securities”) of the Trust




Ladies and Gentlemen:




In accordance with your request, United Bancshares, Inc. (the “Company”) hereby
makes the following representations in connection with the preparation of your
opinion letter as to the United States federal income tax consequences of the
issuance by the Company of the Debentures to the Trust and the sale of the Trust
Securities.

Company hereby represents that:




1.

The sole assets of the Trust will be the Debentures, any interest paid on the
Debentures to the extent not distributed, proceeds of the Debentures, or any of
the foregoing.




2.

The Company intends to use the net proceeds from the sale of the Debentures for
general corporate purposes.




3.

The Trust was not formed to conduct any trade or business and is not authorized
to conduct any trade or business. The Trust exists for the exclusive purposes of
(i) issuing and selling the Trust Securities, (ii) using the proceeds from the
sale of Trust Securities to acquire the Debentures, and (iii) engaging only in
activities necessary or incidental thereto.




4.

The Trust was formed to facilitate direct investment in the assets of the Trust,
and the existence of multiple classes of ownership is incidental to that
purpose. There is no intent to provide holders of such interests in the Trust
with diverse interests in the assets of the Trust.




5.

The Company intends to create a debtor-creditor relationship between the
Company, as debtor, and the Trust, as a creditor, upon the issuance and sale of
the Debentures to the Trust by the Company. The Company will (i) record and at
all times continue to reflect the Debentures as indebtedness on its separate
books and records for financial accounting purposes, and (ii) treat the
Debentures as indebtedness for all United States tax purposes.




6.

During each year, the Trust’s income will consist solely of payments made by the
Company with respect to the Debentures. Such payments will not be derived from
the active conduct of a financial business by the Trust. Both the Company’s
obligation to make such payments and the measurement of the amounts payable by
the Company are defined by the terms of the Debentures. Neither the Company’s
obligation to make such payments nor the measurement of the amounts payable by
the Company is dependent on income or profits of Company or any affiliate of the
Company.




7.

The Company expects that it will be able to make, and will make, timely payment
of amounts identified by the Debentures as principal and interest in accordance
with the terms of the Debentures with available capital or accumulated earnings.




8.

The Company presently has no intention to defer interest payments on the
Debentures, and it considers the likelihood of such a deferral to be remote
because, if it were to exercise its right to defer payments of interest with
respect to the Debentures, it would not be permitted to declare or pay any
dividends or distributions on, or redeem, purchase, acquire, or make a
liquidation payment with respect to, any capital stock of the Company or any
affiliate of the Company (other than payments of dividends or distributions to
the Company) or make any payment of principal of or interest or premium, if any,
on or repay, repurchase, or redeem any debt securities of the Company or any
affiliate of the Company that rank pan passu in all respects with or junior in
interest to the Debentures, in each case subject to limited exceptions stated in
Section 2.11 of the Indenture to be entered into in connection with the issuance
of the Debentures.




9.

Immediately after the issuance of the Debentures, the debt-to-equity ratio of
the Company (as determined for financial accounting purposes, but excluding
deposit liabilities from the Company’s debt) will be within standard depository
institution industry norms and, in any event, will be no higher than four to one
(4:1).




10.

To the best of our knowledge, the Company is currently in compliance with all
federal, state, and local capital requirements, except to the extent that
failure to comply with any such requirements would not have a material adverse
effect on the Company and its affiliates.




11.

The Company will not issue any class of common stock or preferred stock senior
to the Debentures during their term.




12.

The Internal Revenue Service has not challenged the interest deduction on any
class of the Company’s subordinated debt in the last ten (10) years on the basis
that such debt constitutes equity for federal income tax purposes.




The above representations are accurate as of the date below and will continue to
be accurate through the issuance of the Trust Securities, unless you are
otherwise notified by us in writing. The undersigned understands that you will
rely on the foregoing in connection with rendering certain legal opinions, and
possesses the authority to make the representations set forth in this letter on
behalf of the Company.




Very truly yours,




UNITED BANCSHARES, INC.




Date: March 24, 2003

By:_________________________________




Title:













EXHIBIT C




SIGNIFICANT SUBSIDIARIES







The Bank of Leipsic Company




Citizens Bank of Delphos




The Union Bank Company











EXHIBIT D




FORM OF QUARTERLY REPORT




Preferred Term Securities IX, Ltd.

c/o The Bank of New York

Collateralized Debt Obligation Group

101 Barclay Street, 8E

New York, New York 10286

Attention:

Franco B. Talavera

CDO Relationship Manager




BANK HOLDING COMPANY

As of [March 31, June 30, September 30 or December 31], 20_




Tier I to Risk Weighted Assets

______%

Ratio of Double Leverage

______%

Non-Performing Assets to Loans and OREO

______%

Ratio of Reserves to Non-Performing Loans

______%

Ratio of Net Charge-Offs to Loans

______%

Return on Average Assets (annualized)**

______%

Net Interest Margin (annualized)* *

______%

Efficiency Ratio

______%

Ratio of Loans to Assets

______%

Ratio of Loans to Deposits

______%

Total Assets

$________

Year to Date Income

$________

________________

*A table describing the quarterly report calculation procedures is provided on
page D-2




** To annualize Return on Average Assets and Net Interest Margin do the
following:

1st Quarter-multiply income statement item by 4, then divide by balance sheet
item(s).

2nd Quarter-multiply income statement item by 2, then divide by balance sheet
item(s).

3rd Quarter-divide income statement item by 3, then multiply by 4, then divide
by balance sheet item(s).

4th Quarter-should already be an annual number.

NO ADJUSTMENT SHOULD BE MADE TO BALANCE SHEET ITEMS








Report Item

Corresponding FRY-9C or LP Line Items with Line Item corresponding Schedules

Description of Calculation

“Tier 1 Capital” to Risk Weighted Assets

BHCK7206

Schedule HC-R

Tier 1 Risk Ratio:  Core Capital (Tier 1)/Risk-Adjusted Assets

Ratio of Double Leverage

(BHCP0365)/(BHCP3210)

Schedule PC in the LP

Total equity investments in subsidiaries divided by the total equity capital.
 This field is calculated at the parent company level.  “Subsidiaries” include
bank, bank holding company, and nonbank subsidiaries.

Non-Performing Assets to Loans and OREO

(BHCK5525-BHCK3506+BHCK5526-BHCK3507+BHCK2744)/(BHCK2122+BHCK2744) Schedules
HC-C, HC-M & HC-N

Total Nonperforming Assets (NPLs+Foreclosed Real Estate+ Other Nonaccrual &
Repossessed Assets)/Total Loans + Foreclosed Real Estate

Ratio of Reserves to Non-Performing Loans

(BHCK3123+BHCK3128)/(BHCK5525-BHCK3506+BHCK5526-BHCK3507)

Schedules HC & HC-N

Total Loan Loss and Allocated Transfer Risk Reserves/Total Nonperforming Loans
(Nonaccrual + Restructured)

Ratio of Net Charge-Offs to Loans

(BHCK4635-BHCK4605)/(BHCK3516)

Schedules HI-B & HC-K

Net charge offs for the period as a percentage of average loans.

Return on Assets

(BHCK4340/BHCK3368)

Schedules HI & HC-K

Net Income as a percentage of Assets

Net Interest Margin

(BHCK4519)/(BHCK3515+BHCK3365+BHCK 3516+BHCK3401+BHCKB985)

Schedules HI Memorandum and HC-K

(Net Interest Income Fully Taxable Equivalent, if available/Average Earning
Assets)

Efficiency Ratio

(BHCK4093)/(BHCK4519+BHCK4079)

Schedule HI

(Noninterest Expense)/(Net Interest Income Fully Taxable Equivalent, if
available, plus Noninterest Income)

Ratio of Loans to Assets

(BHCKB528+BHCK5369)/BHCK2170)

Schedule HC

Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Assets

Ratio of Loans to Deposits

(BHCKB528+BHCK5369)/(BHDM6631+ BHDM6636+BHFN6631+BHFN6636)

Schedule HC

Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/ Total Deposits
(Includes Domestic and Foreign Deposits)

Total Assets

(BHCK2170)

Schedule HC

The sum of total assets.  Includes cash and balances due from depository
institutions; securities; federal funds sold and securities purchased under
agreements to resell; loans and lease financing receivables; trading assets;
premises and fixed assets; other real estate owned; investments in
unconsolidated subsidiaries and associated companies; customer’s liability on
acceptances outstanding; intangible assets; and other assets.

Net Income

(BHCK4300)

Schedule HI

The sum of income (loss) before extraordinary items and other adjustments and
extraordinary items; and other adjustments, net of income taxes.










FIXED/FLOATING RATE JUNIOR SUBORDINATED DEFERRABLE INTEREST

DEBENTURE




THIS SECURITY IS NOT A SAVINGS ACCOUNT OR DEPOSIT AND IT IS NOT INSURED BY THE
UNITED STATES OR ANY AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL
DEPOSIT INSURANCE CORPORATION.




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW. NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. THE
HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE COMPANY, (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A SO
LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A IN ACCORDANCE
WITH RULE 144A, (D) TO A NON-U.S. PERSON IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S UNDER THE
SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING
OF SUBPARAGRAPH (A) OF RULE 501 UNDER THE SECURITIES ACT  THAT IS ACQUIRING THIS
SECURITY FOR ITS OWN ACCOUNT, OR, FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, OR (F) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT
PRIOR TO ANY SUCH OFFER, SALE OR. TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT IN
ACCORDANCE WITH THE INDENTURE, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY.




THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THE SECURITIES OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING. ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.




THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $100,000.00 AND MULTIPLES OF
$1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK
HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000.00 SHALL BE DEEMED TO
BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.




THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.




IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE REQUIRED BY THE
INDENTURE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.











Fixed/Floating Rate Junior Subordinated Deferrable Interest Debenture




of




United Bancshares, Inc.




March 26, 2003




United Bancshares, Inc., an Ohio corporation (the “Company” which term includes
any successor Person under the Indenture hereinafter referred to), for value
received promises to pay to U. S. Bank National Association, not in its
individual capacity but solely as Institutional Trustee for United (OH)
Statutory Trust I (the “Holder”) or registered assigns, the principal sum of ten
million three hundred ten thousand dollars ($10,310,000.00) on March 26, 2033,
and to pay interest on said principal sum from March 26, 2003, or from the most
recent interest payment date (each such date, an “Interest Payment Date”) to
which interest has been paid or duly provided for, quarterly (subject to
deferral as set forth herein) in arrears on March 26, June 26, September 26 and
December 26 of each year commencing June 26, 2003, at an annual rate equal to
6.40% beginning on (and including) the date of original issuance and ending on
(but excluding) March 26, 2008 and at an annual rate for each successive
Distribution Period beginning on (and including) March 26, 2008, and each
succeeding Interest Payment Date, and ending on (but excluding) the next
succeeding Interest Payment Date, equal to 3-Month LIBOR, determined as
described below, plus 3.15% (the “Coupon Rate”), applied to the principal amount
hereof, until the principal hereof is paid or duly provided for or made
available for payment, and on any overdue principal and (without duplication and
to the extent that payment of such interest is enforceable under applicable law)
on any overdue installment of interest (including Additional Interest) at the
Interest Rate in effect for each applicable period, compounded quarterly, from
the dates such amounts are due until they are paid or made available for
payment. The amount of interest payable (i) for any Distribution Period
commencing on or after the date of original issuance but before March 26, 2008
will be computed on the basis of a 360-day year of twelve 30-day months, and
(ii) for the Distribution Period commencing on March 26, 2008 and each
succeeding Distribution Period will be computed on the basis of the actual
number of days in the Distribution Period concerned divided by 360. In the event
that any date on which interest is payable on this Debenture is not a Business
Day, then a payment of the interest payable on such date will be made on the
next succeeding day which is a Business Day (and without any interest or other
payment in respect of any such delay), except that, if such Business Day is in
the next succeeding calendar year, such payment shall be made on the immediately
preceding Business Day, in each case with the same force and effect as if made
on the date the payment was originally payable. The interest installment so
payable, and punctually paid or duly provided for, on any Interest Payment Date
will, as provided in the Indenture, be paid to the Person in whose name this
Debenture (or one or more Predecessor Securities) is registered at the close of
business on the regular record date for such interest installment, which shall
be fifteen days prior to the day on which the relevant Interest Payment Date
occurs. Any such interest installment not so punctually paid or duly provided
for shall forthwith cease to be payable to the Holder on such regular record
date and may be paid to the Person in whose name this Debenture (or one or more
Predecessor Securities) is registered at the close of business on a special
record date.




“3-Month LIBOR” as used herein, means the London interbank offered interest rate
for three-month U.S. dollar deposits determined by the Trustee in the following
order of priority: (i) the rate (expressed as a percentage per annum) for U.S.
dollar deposits having a three-month maturity that appears on Telerate Page 3750
as of 11:00 a.m. (London time) on the related Determination Date (“Telerate Page
3750” means the display designated as “Page 3750” on the Dow Jones Telerate
Service or such other page as may replace Page 3750 on that service or such
other service or services as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying London
interbank offered rates for U.S. dollar deposits); (ii) if such rate cannot be
identified on the related Determination Date, the Trustee will request the
principal London offices of four leading banks in the London interbank market to
provide such banks’ offered quotations (expressed as percentages per annum) to
prime banks in the London interbank market for U.S. dollar deposits having a
three-month maturity as of 11:00 a.m. (London time) on such Determination Date.
If at least two quotations are provided, 3-Month LIBOR will be the arithmetic
mean of such quotations; (iii) if fewer than two such quotations are provided as
requested in clause (ii) above, the Trustee will request four major New York
City banks to provide such banks’ offered quotations (expressed as percentages
per annum) to leading European banks for loans in U.S. dollars as of 11:00 a.m.
(London time) on such Determination Date. If at least two such quotations are
provided, 3-Month LIBOR will be the arithmetic mean of such quotations; and (iv)
if fewer than two such quotations are provided as requested in clause (iii)
above, 3-Month LIBOR will be a 3-Month LIBOR determined with respect to the
Distribution Period immediately preceding such current Distribution Period. If
the rate for U.S. dollar deposits having a three-month maturity that initially
appears on Telerate Page 3750 as of 11:00 a.m. (London time) on the related
Determination Date is superseded on the Telerate Page 3750 by a corrected rate
by 12:00 noon (London time) on such Determination Date, then the corrected rate
as so substituted on the applicable page will be the applicable 3-Month LIBOR
for such Determination Date. As used herein, “Determination Date” means the date
that is two London Banking Days (i.e., a business day in which dealings in
deposits in U.S. dollars are transacted in the London interbank market)
preceding the commencement of the relevant Distribution Period.




The Interest Rate for any Distribution Period will at no time be higher than the
maximum rate then permitted by New York law as the same may be modified by
United States law.




All percentages resulting from any calculations on the Debentures will be
rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upward (e.g.,
9.876545% (or .09876545) being rounded to 9.87655% (or .0987655), and all dollar
amounts used in or resulting from such calculation will be rounded to the
nearest cent (with one-half cent being rounded upward)).




The principal of and interest on this Debenture shall be payable at the office
or agency of the Trustee (or other paying agent appointed by the Company)
maintained for that purpose in any coin or currency of the United States of
America that at the time of payment is legal tender for payment of public and
private debts; provided, however, that payment of interest may be made by check
mailed to the registered holder at such address as shall appear in the Debenture
Register if a request for a wire transfer by such holder has not been received
by the Company or by wire transfer to an account appropriately designated by the
holder hereof.  Notwithstanding the foregoing, so long as the holder of this
Debenture is the Institutional Trustee, the payment of the principal of and
interest on this Debenture will be made in immediately available funds at such
place and to such account as may be designated by the Trustee.




So long as no Event of Default has occurred and is continuing, the Company shall
have the right, from time to time, and without causing an Event of Default, to
defer payments of interest on the Debentures by extending the interest payment
period on the Debentures at any time and from time to time during the term of
the Debentures, for up to 20 consecutive quarterly periods (each such extended
interest payment period, an “Extension Period”), during which Extension Period
no interest (including Additional Interest) shall be due and payable (except any
Additional Sums that may be due and payable).  No Extension Period may end on a
date other than an Interest Payment Date.  During an Extension Period, interest
will continue to accrue on the Debentures, and interest on such accrued interest
will accrue at an annual rate equal to the Interest Rate in effect for such
Extension Period, compounded quarterly from the date such interest would have
been payable were it not for the Extension Period, to the extent permitted by
law (such interest referred to herein as “Additional Interest”). At the end of
any such Extension Period, the Company shall pay all interest then accrued and
unpaid on the Debentures (together with Additional Interest thereon); provided,
however, that no Extension Period may extend beyond the Maturity Date; provided
further, however, that during any such Extension Period, the Company shall not
and shall not permit any Affiliate to engage in any of the activities or
transactions described on the reverse side hereof and in the Indenture. Prior to
the termination of any Extension Period, the Company may further extend such
period, provided that such period together with all such previous and further
consecutive extensions thereof shall not exceed 20 consecutive quarterly
periods, or extend beyond the Maturity Date.  Upon the termination of any
Extension Period and upon the payment of all accrued and unpaid interest and
Additional Interest, the Company may commence a new Extension Period, subject to
the foregoing requirements. No interest or Additional Interest shall be due and
payable during an Extension Period, except at the end thereof, but each
installment of interest that would otherwise have been due and payable during
such Extension Period shall bear Additional Interest. The Company must give the
Trustee notice of its election to begin or extend an Extension Period of at
least 5 Business Days prior to the regular record date (as such term is used in
Section 2.8 of the Indenture) immediately preceding the Interest Payment Date
with respect to which interest on the Debentures would have been payable except
for the election to begin or extend such Extension Period.




The indebtedness evidenced by this Debenture is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Indebtedness, and this Debenture is issued subject to the
provisions of the Indenture with respect thereto.  Each holder of this
Debenture, by accepting the same, (a) agrees to and shall be bound by such
provisions, (b) authorizes and directs the Trustee on his or her behalf to take
such action as may be necessary or appropriate to acknowledge or effectuate the
subordination so provided and (c) appoints the Trustee his or her
attorney-in-fact for any and all such purposes. Each holder hereof, by his or
her acceptance hereof, hereby waives all notice of the acceptance of the
subordination provisions contained herein and in the Indenture by each holder of
Senior Indebtedness, whether now outstanding or hereafter incurred, and waives
reliance by each such holder upon said provisions.




This Debenture shall not be entitled to any benefit under the Indenture
hereinafter referred to, be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been signed by or on behalf of
the Trustee.




The provisions of this Debenture are continued on the reverse side hereof and
such provisions shall for all purposes have the same effect as though fully set
forth at this place.




Signatures appear on the following page











IN WITNESS WHEREOF, the Company has duly executed this certificate.




UNITED BANCSHARES, INC.




By:

/s/ E. Eugene Lehman

Name:

E. Eugene Lehman

Title:

President










CERTIFICATE OF AUTHENTICATION




This is one of the Debentures referred to in the within-mentioned Indenture.




U.S. Bank National Association, as Trustee




By:

/s/

Authorized Officer









REVERSE OF DEBENTURE




This Debenture is one of the fixed/floating rate junior subordinated deferrable
interest debentures of the Company, all issued or to be issued under and
pursuant to the Indenture dated as of March 26, 2003 (the “Indenture”), duly
executed and delivered between the Company and the Trustee, to which Indenture
reference is hereby made for a description of the rights, limitations of rights,
obligations, duties and immunities thereunder of the Trustee, the Company and
the holders of the Debentures. The Debentures are limited in aggregate principal
amount as specified in the Indenture.




Upon the occurrence and continuation of a Special Event prior to March 26, 2008,
the Company shall have the right to redeem the Debentures in whole, but not in
part, at any Interest Payment Date, within 120 days following the occurrence of
such Special Event, at the Special Redemption Price.




In addition, the Company shall have the right to redeem the Debentures, in whole
or in part, but in all cases in a principal amount with integral multiples of
$l,000.00, on any Interest Payment Date on or after March 26, 2008, at the
Redemption Price.




Prior to 10:00 am. New York City time on the Redemption Date or Special
Redemption Date, as applicable, the Company will deposit with the Trustee or
with one or more paying agents an amount of money sufficient to redeem on the
Redemption Date or the Special Redemption Date, as applicable, all the
Debentures so called for redemption at the appropriate Redemption Price or
Special Redemption Price.




If all, or less than all, the Debentures are to be redeemed, the Company will
give the Trustee notice not less than 45 nor more than 60 days, respectively,
prior to the Redemption Date or Special Redemption Date, as applicable, as to
the aggregate principal amount of Debentures to be redeemed and the Trustee
shall select, in such manner as in its sole discretion it shall deem appropriate
and fair, the Debentures or portions thereof (in integral multiples of
$l,000.00) to be redeemed.




Notwithstanding the foregoing, any redemption of Debentures by the Company shall
be subject to the receipt of any and all required regulatory approvals.




In case an Event of Default shall have occurred and be continuing, upon demand
of the Trustee, the principal of all of the Debentures shall become due and
payable in the manner, with the effect and subject to the conditions provided in
the Indenture.




The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than a majority in aggregate principal
amount of the Debentures at the time outstanding, to execute supplemental
indentures for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Indenture or of any supplemental
indenture or of modifying in any manner the rights of the holders of the
Debentures; provided, however, that no such supplemental indenture shall without
the consent of the holders of each Debenture then outstanding and affected
thereby (i) change the fixed maturity of any Debenture, or reduce the principal
amount thereof or any premium thereon, or reduce the rate or extend the time of
payment of interest thereon, or reduce any amount payable on redemption thereof
or make the principal thereof or any interest or premium thereon payable in any
coin or currency other than that provided in the Debentures, or impair or affect
the right of any Securityholder to institute suit for payment thereof or impair
the right of repayment, if any, at the option of the holder, or (ii) reduce the
aforesaid percentage of Debentures the holders of which are required to consent
to any such supplemental indenture.




The Indenture also contains provisions permitting the holders of a majority in
aggregate principal amount of the Debentures at the time outstanding on behalf
of the holders of all of the Debentures to waive (or modify any previously
granted waiver of) any past default or Event of Default, and its consequences,
except a default (a) in the payment of principal of, premium, if any, or
interest on any of the Debentures, (b) in respect of covenants or provisions
hereof or of the Indenture which cannot be modified or amended without the
consent of the holder of each Debenture affected, or (c) in respect of the
covenants contained in Section 3.9 of the Indenture; provided, however, that if
the Debentures are held by the Trust or a trustee of such trust, such waiver or
modification to such waiver shall not be effective until the holders of a
majority in Liquidation Amount of Trust Securities of the Trust shall have
consented to such waiver or modification to such waiver, provided, further, that
if the consent of the holder of each outstanding Debenture is required, such
waiver shall not be effective until each holder of the Trust Securities of the
Trust shall have consented to such waiver. Upon any such waiver, the default
covered thereby shall be deemed to be cured for all purposes of the Indenture
and the Company, the Trustee and the holders of the Debentures shall be restored
to their former positions and rights hereunder, respectively; but no such waiver
shall extend to any subsequent or other default or Event of Default or impair
any right consequent thereon. Whenever any default or Event of Default hereunder
shall have been waived as permitted by the Indenture, said default or Event of
Default shall for all purposes of the Debentures and the Indenture be deemed to
have been cured and to be not continuing.




No reference herein to the Indenture and no provision of this Debenture or of
the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and premium, if any, and
interest, including Additional Interest, on this Debenture at the time and place
and at the rate and in the money herein prescribed.




The Company has agreed that if Debentures are initially issued to the Trust or a
trustee of such Trust in connection with the issuance of Trust Securities by the
Trust (regardless of whether Debentures continue to be held by such Trust) and
(i) there shall have occurred and be continuing an Event of Default, (ii) the
Company shall be in default with respect to its payment of any obligations under
the Capital Securities Guarantee, or (iii) the Company shall have given notice
of its election to defer payments of interest on the Debentures by extending the
interest payment period as provided herein and such Extension Period, or any
extension thereof, shall be continuing, then the Company shall not, and shall
not allow any Affiliate of the Company to, (x) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock or its Affiliates’ capital
stock (other than payments of dividends or distributions to the Company) or make
any guarantee payments with respect to the foregoing or (y) make any payment of
principal of or interest or premium, if any, on or repay, repurchase or redeem
any debt securities of the Company or any Affiliate that rank pari passu in all
respects with or junior in interest to the Debentures (other than, with respect
to clauses (x) and (y) above, (1) repurchases, redemptions or other acquisitions
of shares of capital stock of the Company in connection with any employment
contract, benefit plan or other similar arrangement with or for the benefit of
one or more employees, officers, directors or consultants, in connection with a
dividend reinvestment or stockholder stock purchase plan or in connection with
the issuance of capital stock of the Company (or securities convertible into or
exercisable for such capital stock) as consideration in an acquisition
transaction entered into prior to the applicable Extension Period, if any, (2)
as a result of any exchange or conversion of any class or series of the
Company’s capital stock (or any capital stock of a subsidiary of the Company)
for any class or series of the Company’s capital stock or of any class or series
of the Company’s indebtedness for any class or series of the Company’s capital
stock, (3) the purchase of fractional interests in shares of the Company’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged, (4) any declaration of a
dividend in connection with any stockholders’ rights plan, or the issuance of
rights, stock or other property under any stockholders’ rights plan, or the
redemption or repurchase of rights pursuant thereto, (5) any dividend in the
form of stock, warrants, options or other rights where the dividend stock or the
stock issuable upon exercise of such warrants, options or other rights is the
same stock as that on which the dividend is being paid or ranks pari passu with
or junior to such stock and any cash payments in lieu of fractional shares
issued in connection therewith, or (6) payments under the Capital Securities
Guarantee).




The Debentures are issuable only in registered, certificated form without
coupons and in minimum denominations of $100,000.00 and any multiple of
$1,000.00 in excess thereof. As provided in the Indenture and subject to the
transfer restrictions and limitations as may be contained herein and therein
from time to time, this Debenture is transferable by the holder hereof on the
Debenture Register of the Company. Upon due presentment for registration of
transfer of any Debenture at the Principal Office of the Trustee or at any
office or agency of the Company maintained for such purpose as provided in
Section 3.2 of the Indenture, the Company shall execute, the Company or the
Trustee shall register and the Trustee or the Authenticating Agent shall
authenticate and make available for delivery in the name of the transferee or
transferees a new Debenture for a like aggregate principal amount. All
Debentures presented for registration of transfer or for exchange or payment
shall (if so required by the Company or the Trustee or the Authenticating Agent)
be duly endorsed by, or be accompanied by a written instrument or instruments of
transfer in form satisfactory to, the Company and the Trustee or the
Authenticating Agent duly executed by the holder or his attorney duly authorized
in writing. No service charge shall be made for any exchange or registration of
transfer of Debentures, but the Company or the Trustee may require payment of a
sum sufficient to cover any tax, fee or other governmental charge that may be
imposed in connection therewith.




Prior to due presentment for registration of transfer of any Debenture, the
Company, the Trustee, any Authenticating Agent, any paying agent, any transfer
agent and any Debenture registrar may deem the Person in whose name such
Debenture shall be registered upon the Debenture Register to be, and may treat
him as, the absolute owner of such Debenture (whether or not such Debenture
shall be overdue) for the purpose of receiving payment of or on account of the
principal of, premium, if any, and interest on such Debenture and for all other
purposes; and neither the Company nor the Trustee nor any Authenticating Agent
nor any paying agent nor any transfer agent nor any Debenture registrar shall be
affected by any notice to the contrary. All such payments so made to any holder
for the time being or upon his order shall be valid, and, to the extent of the
sum or sums so paid, effectual to satisfy and discharge the liability for moneys
payable upon any such Debenture.




No recourse for the payment of the principal of or premium, if any, or interest
on any Debenture, or for any claim based thereon or otherwise in respect
thereof, and no recourse under or upon any obligation, covenant or agreement of
the Company in the Indenture or in any supplemental indenture, or in any such
Debenture, or because of the creation of any indebtedness represented thereby,
shall be had against any incorporator, stockholder, employee, officer or
director, as such, past, present or future, of the Company or of any successor
Person of the Company, either directly or through the Company or any successor
Person of the Company, whether by virtue of any constitution, statute or rule of
law, or by the enforcement of any assessment or penalty or otherwise, it being
expressly understood that all such liability is hereby expressly waived and
released as a condition of, and as a consideration for, the execution of the
Indenture and the issue of the Debentures.




Capitalized terms used and not defined in this Debenture shall have the meanings
assigned in the Indenture dated as of the date of original issuance of this
Debenture between the Trustee and the Company.




THE INDENTURE AND THE DEBENTURES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THEREOF.







     





Exhibit 10.2

Employment Agreement – Daniel W. Schutt




EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into effective as
of January 14, 2005 (the “Effective Date”), by and among United Bancshares, Inc.
, headquartered in Columbus Grove, Ohio and its wholly-owned subsidiary, The
Union Bank Company ("Union") (collectively referred to herein as the “Company”)
and Daniel W. Schutt , a resident of Ohio (“Employee”).

WITNESSETH

WHEREAS, the Company is a registered bank holding company under the Bank Holding
Company Act of 1956 and the sole shareholder of Union, an Ohio state-chartered
bank.   

WHEREAS, Employee has knowledge, experience and expertise in the area of the
business of the Company, and the Company desires to obtain the benefits of
Employee’s knowledge, experience and expertise;

WHEREAS, the Company desires to employ Employee on the terms and subject to the
conditions set forth herein and Employee desires to accept employment on such
terms and conditions; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

1. Employment

1.1 Position.   On the terms and subject to the conditions set forth in this
Agreement, the Company shall employ Employee to serve as President and Chief
Executive Officer of the Company and Union, respectively, and to perform all
duties commensurate with such positions, serving at the pleasure and direction
of the Boards of Directors of Company (the “Board”) and subject to the terms of
this Agreement.   

1.2 Board Reporting & Job Description.   Employee is to exercise such authority
and perform such duties as are commensurate with the position and will report
directly to the Board of Directors. Such services shall be performed in the same
market area where the Company has offices, or at such other location as the
Company and Employee may reasonably agree.

2. Compensation

2.1 Base Salary.  As consideration for Employee’s services as an employee
hereunder, The Company agrees to pay Employee, and Employee agrees to accept, a
base salary of not less than $238,000 annually (“Base Salary”) throughout the
Term with increases as the Board, in its discretion, may make at any time and
from time to time.  The Base Salary, as so determined, shall be payable in
accordance with the Company's customary practice.  It is further understood and
agreed that during the term of Employee’s status as an employee, Employee shall
be subject to the withholding of taxes as required by law.  During the term of
employment contemplated by this Agreement, the Employee shall receive employee
benefits and wage increase considerations on the same basis as other employees
and other perquisites as determined by the Board.   

2.2   Bonus.  The Company shall make a $25,000 payment to the Employee as a
signing bonus.  Payment will be made upon full execution of this Agreement and
Employee gaining status as an employee, the payment will be subject to the
withholding of taxes as required by law.  Additionally, the Employee shall be
eligible to participate in Senior Management incentive compensation/bonus plans
as provided by the Company.

2.3   Benefits.  Employee shall be entitled to participate in any insurance or
other benefit plans now or hereafter provided or made available to employees of
the Company generally; provided, however, that except as otherwise provided
herein nothing contained in this Agreement shall require the Company to
establish, maintain or continue any such benefits already in existence or
hereafter adopted for employees of the Company.

2.4   Vacation.   Employee shall be entitled to annual vacation and leave time
of four weeks at full pay.  Unused vacation time shall be treated pursuant to
the Company policy.

2.5   Executive Supplemental Income Plan.  Employee shall be entitled to
participate in the Company's current Executive Supplemental Income Plan ("Plan")
which will be structured to produce $40,000 in income per year for 15 years in
accordance with the Company's current Plan guidelines.  With the exclusion of
the Death Benefit as described in the Plan, the Employee will be fully vested at
age 62.  The plan shall be fully funded at the Employee’s age of 65.

2.6   Change of Control Agreement .   If Employee remains employed pursuant to
this Agreement for the full five year employment period reflected in Section
3.1, upon the expiration of the Term, as defined below, Employee and the Company
agree to enter into the Change of Control Agreement in the form attached hereto
as Exhibit 1, which shall provide for benefits in the event of a change of
control of the Company.  If Employee does not complete the full five year
employment period or is terminated at any time for cause, this agreement to
execute the Change of Control shall become null and void and of no force or
effect.   

3. Term and Termination.

3.1 Term.  Employee shall be employed for a term commencing on the Effective
Date and ending on the fifth anniversary of the Effective Date (the “Term”)
unless terminated earlier as provided herein.    

3.2   Termination.

(a)

Death or Disability.  If Employee dies or becomes disabled to the extent that
Employee cannot perform his duties under this Agreement for a period of the
lesser of (i) 180 consecutive days or (ii) the time that the Employee and
Company mutually determine that there is a reasonable medical probability that
the Employee will not return to perform his duties within 180 days (the
“Disability Period”), this Agreement shall cease and terminate on the date of
Employee’s death or conclusion of the Disability Period, as applicable, and
Employee shall be entitled to receive any Base Salary and benefits, earned
through Employee’s date of death or disability.  Any disability payments
received by the Employee from the Company’s disability policy will offset
payments owed to the Employee under section 2.1.

(b)

Retirement. Upon Employee’s retirement from Company at such time as is normal
and expected for employee retirement from the Company, this Agreement shall
cease and terminate as of the date of retirement, and subject to the terms of
this Agreement, Employee shall be entitled to receive only Base Salary and
benefits, earned through the date of retirement.

(c)

Termination for Cause. If this Agreement is terminated by the Company for Cause
(as defined herein), this Agreement shall cease and terminate as of the date of
termination of Employee.  “Cause” shall be defined as (i) commission of a
willful act of dishonesty in the course of the Employee’s duties; (ii)
conviction by a court of competent jurisdiction of a crime constituting a
felony; (iii) the Employee’s continued, habitual intoxication or performance
under the influence of controlled substances during working hours; (iv) frequent
or extended, and unjustifiable (not as a result of incapacity or disability)
absenteeism; (v) the Employee’s continued personal misconduct, inability or
refusal to substantially perform his duties and responsibilities as determined
by the Board of Directors of the Company or by a state or federal banking
regulatory agency that has jurisdiction over the Company, or (vi) material
deviation from reasonable financial goals or operational policies established by
the Board.   

3.3   Termination by Employee Without Cause.  Employee may terminate employment
under this Agreement at any time by giving 30 days advance notice in writing to
the Company.

3.4   Termination by Employee for “Good Cause”.  Employee may terminate
employment under this Agreement at any time upon the breach by the Company of
any of its obligations under this Agreement or for Good Cause; provided that the
Employee has given the Company at least ten days prior written notice of the
nature of such breach and Company, has failed to cure such breach within a 30
day period following such notice.  For purposes herein, “Good Cause” means
without Employee’s express written consent, the assignment to Employee of any
duties or responsibilities inconsistent with the Employee’s position, or a
change in the Employee’s reporting responsibilities, titles or offices as
described herein, or any removal of the Employee from, or the failure to
re-elect the Employee to, any such positions, except in connection with the
termination of the Employee for Cause, or his earlier disability, retirement or
death.

3.5   Employee’s Rights Upon Termination.  In the event that this Agreement is
terminated by the Company for Cause, Employee shall receive all Base Salary and
benefits, earned through Employee’s final day of employment. In the event that
Employee terminates his employment for Good Cause, the Company shall pay to
Employee an amount equal to the Base Salary for the remaining term of the
agreement, subject to any necessary regulatory approval. In the event that the
Company terminates Employee without Cause, the Company shall pay to Employee an
amount equal to the Base Salary for the remaining term of the agreement, subject
to any necessary regulatory approval.  Any such Base Salary shall be paid to
Employee within 30 days of Employee’s final day of employment. Upon termination
for any reason, Employee shall be required to deliver to the Company any Company
assets.

3.6   Reimbursement for Certain Litigation Expenses.  To the extent that the
Employee prevails in a court of competent jurisdiction on the issue of whether
Employee’s employment was properly terminated under this Agreement, the Company
shall reimburse Employee his reasonable attorney’s fees and costs incurred in
such action.  Any amounts to be reimbursed hereunder will be paid to the
Employee within 30 days of a written consent for the same.

4 . Confidential Information and Property of the Company and the Bank.

4.1  Confidential Information.   Employee acknowledges and agrees that in
connection with his employment Employee will have access to certain confidential
and proprietary information owned by and related to the Company and Union.  For
purposes of this Agreement, “Confidential Information” means any proprietary
information of or related to the Company and the Bank, including but not limited
to:  (i) operations manuals and guidelines, marketing manuals and plans, and
business strategies, techniques and methodologies; (ii) financial information,
including information set forth in internal records, files and ledgers, or
incorporated in profit and loss statements, fiscal reports, sales reports and
business plans; (iii) any and all active prospective mergers or acquisitions of
the Company or the Bank, and all financial data, pricing terms, information
memoranda and due diligence reports relating thereto; (iv) all internal
memoranda and other office records, including electronic and data processing
files and records; and (v) any other information constituting a trade secret
under governing trade secrets law or that is customarily considered confidential
in nature by industry.

4.2  Exceptions.  Notwithstanding the foregoing, Confidential Information does
not include any of the foregoing that is of general public knowledge or is
received in good faith from a third party having the right to disclose it, who,
to the best of Employee’s knowledge, did not obtain such information from the
Company or Union and who imposes no obligation of secrecy on Employee with
respect to such information.

4.3   Non-Disclosure of Confidential Information.  Employee shall not at any
time willfully use, disclose or divulge any such Confidential Information to any
person, firm or corporation, except:  (i) in connection with the discharge of
his duties hereunder; (ii) with the prior written consent of the Company or the
Bank, which consent may be withheld in the Company’s sole discretion; or (iii)
to the extent necessary to comply with law or the valid order of a court of
competent jurisdiction, in which event Employee shall notify the Company as
promptly as practicable and, if possible, prior to make such disclosure.
 Employee shall use his best efforts to prevent any such disclosure by others.

5. Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement, including but not limited to any dispute or controversy arising
under this Agreement, shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators, in Lima, Ohio, in accordance with the rules
of the American Arbitration Association then in effect.  The panel of
arbitrators shall be determined as follows:  the Company will choose one
arbitrator, Employee will choose one arbitrator, and the third person will be
chosen by the two arbitrators chosen by Employee and the Company.  Judgment may
be entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that the Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any violation of
provisions contained herein, and Employee hereby consents that such restraining
order or injunction may be granted without the necessity of the Company posting
any bond.  The expense of such arbitration shall be borne by the party who was
found to be in breach of the Agreement.  Parties shall bear their own legal fees
and personal costs of such arbitration.  If the party who initiated arbitration
is found by the arbitration panel to have brought the action in bad faith, then
such party shall be responsible for the other party’s legal fees and other costs
incurred as a result of the arbitration.

6. Entire Agreement.   This Agreement constitutes the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior agreements, arrangements and understandings of
the parties with respect to the subject matter hereof.  No amendment or
modification of this Agreement shall be valid or binding unless made in writing
and signed by the parties hereto.

7. Notices.  All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly given on the date of service if
served personally on the party (including without limitation service by
overnight courier service) to whom notice is to be given, or on the third day
after mailing if mailed to the party to whom notice is to be given, by first
class mail, registered or certified, postage prepaid, at the address set forth
below, or on the date of service if delivered by facsimile to the facsimile
number then utilized by the party receiving the facsimile.  All notices shall be
addressed to the parties to be served as follows:

(a)  If to the Company:




United Bancshares, Inc.

100 South High Street

Columbus Grove, OH 45830

Attn:  Chairman

(b)  If to Employee:

Daniel W. Schutt
216 Woodland Dr

Antwerp, Ohio  45813




Copy to:




Susan B. Zaunbrecher, Esq.

Dinsmore & Shohl

255 East Fifth Street, Suite 2400

Cincinnati, OH 45202

8. Severability.  If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, and this Agreement shall be construed and enforced
to the maximum extent permitted by law.

9. Waiver.  No waiver of any default or breach of this Agreement shall be deemed
a continuing waiver or a waiver of any other breach or default.

10. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio without regard to principles of
conflict of law.

11. Assignment.  Employee may not assign any rights under this Agreement without
the prior written consent of the Company.  If the Company, or any entity
resulting from any stock purchase, merger or consolidation with or into the
Company, is merged with or consolidated into or with any other entity or
entities, or if substantially all of the stock or operating assets of any of the
aforementioned entities is sold or otherwise transferred to another entity, the
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the continuing entity in, or the entity resulting from, such asset
purchase, merger or consolidation, or the entity to which such assets are sold
or transferred.

12. Survival.  The duties and obligations of the parties to this Agreement shall
survive termination of this Agreement.

13. Headings.  The headings contained in this Agreement are for reference
purposes only and should not affect in any way the meaning or interpretation of
this Agreement.

[Remainder of this Page Left Intentionally Blank]
















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.




UNITED BANCSHARES, INC.

/s/ James N. Reynolds

By: James N. Reynolds, Chairman

    

THE UNION BANK COMPANY

/s/ James N. Reynolds

By: James N. Reynolds

Its: Director

    

EMPLOYEE

\s\ Daniel W. Schutt

Daniel W. Schutt

 




 

 




 











Exhibit 1




CHANGE IN CONTROL AGREEMENT







THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made and entered into as
of this _____ day of __________, _____ (the “Effective Date”) by and between
United Bancshares, Inc. , an Ohio corporation with its principal office located
in Columbus Grove, Ohio  (“United”), The Union Bank Company , an Ohio
state-chartered bank with its principal office located in Columbus Grove, Ohio
(“Union”) and Daniel W. Schutt, a resident of Ohio (the “Employee”).   United
and Union, individually and in the aggregate are referred to herein as the
Company.  Capitalized terms used but not defined in the text of this Agreement
shall have the meaning set forth in Annex A attached hereto.   




W I T N E S S E T H:




WHEREAS , the Employee is employed as the President and CEO of United
Bancshares, Inc.; and




WHEREAS , the Board of Directors of the Company recognizes the possibility that
a change in control may occur and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of key management personnel to the detriment of the Company and its
shareholders; and




WHEREAS , the Board of Directors of the Company believes it is in the best
interests of the Company to enter into this Agreement with the Employee in order
to assure continuity of management and to reinforce and encourage the attention
and dedication of the Employee to his assigned duties without distraction in the
face of potentially disruptive circumstances arising from the possibility of a
change in control of the Company; and




WHEREAS , the Board of Directors of the Company approved and authorized the
execution of this Agreement with the Employee.   




NOW, THEREFORE , in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
hereby agree as follows:




1. TERM.  The term of this Agreement shall commence on the Effective Date and
shall terminate upon the earlier of (i) the date on which payment is made of the
Change in Control Payment due to the Employee hereunder, (ii) the date on which
the Employee’s employment terminates for any reason other than in conjunction
with a Change in Control as described herein, or (iii) upon the expiration of
four years from the Effective Date.   




- 3 -



















2. CHANGE IN CONTROL PAYMENT.




a. Cause for Payment .  If, at any time during the period beginning 120 days
prior to a Change of Control and ending one year after said Change of Control,
either (i) the Employee’s employment is involuntarily terminated for any reason
other than Cause or (ii) the Employee voluntarily terminates his employment for
Good Reason, the Company shall provide a Change in Control Payment to the
Employee as set forth below.




b. Amount of Change in Control Payment .  The Change in Control Payment shall be
a lump sum payment as follows:   




1. For a Change in Control during Year 1 after the Effective Date

$500,000

2. For a Change in Control during Year 2 after the Effective Date

$375,000

3. For a Change in Control during Year 3 after the Effective Date

$250,000

4. For a Change in Control during Year 4 after the Effective Date

$125,000




Upon the expiration of four years after the Effective Date, there will be no
obligation under any circumstance to make a Change in Control Payment to
Employee.   




c. Timing of Change in Control Payment .  The Change in Control Payment shall be
paid to the Employee (i) not later than thirty (30) days after the effective
date of the Change in Control if the termination giving rise to the Change in
Control Payment occurs before the effective date of the Change in Control; or
(ii) thirty (30) days after the date of termination giving rise to the Change in
Control Payment if such termination occurs after the effective date of the
Change in Control.   




3. OTHER BENEFITS .  The Change in Control Payment described in this Agreement
shall be in addition to any other retirement or other benefits payable to the
Employee under any plan, fund or program maintained by the Company.   




4. SUCCESSOR .  The Company will require any successor as the result of a Change
in Control to assume expressly and to agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
hereunder.  Failure of the Company to obtain such assumption and agreement prior
to the effectiveness of the Change in Control shall be a breach of this
Agreement and shall entitle the Employee to the Change in Control Payment from
the Company in the same amount and on the same terms as the Employee would be
entitled to hereunder upon the occurrence of a termination (other than an
involuntary termination for cause) during the period described in paragraph
2(a), above.   




5. WITHHOLDING .  All payments to the Employee under this Agreement will be
subject to applicable withholding of state and federal taxes.




6. MISCELLANEOUS.   




a. Obligation of the Company .  The Company and successors, and not the Board of
Directors of the Company or any member thereof, shall be liable for any and all
claims made in connection with this Agreement and for any and all payments to
which the Employee may be entitled under this Agreement.  The Agreement shall be
unfunded.   




b. Successors and Assigns .  This Agreement shall be binding upon and inure to
the benefit of the parties hereto, the heirs and legal representatives of the
Employee, and the successors and assigns of the Company, except that the
Employee may not assign this Agreement.   




c. Modification .  This Agreement may not be changed, amended, or modified
except by a writing signed by all parties hereto.




d. Notices .  Any notice, request, demand, waiver, consent, approval or other
communication which is required to be or may be given under this Agreement shall
be in writing and shall be deemed given only if delivered to the party
personally or sent to the party by a commercially reputable overnight delivery
service, delivery charges prepaid, at the addresses set forth herein or to such
other address as either party may designate from time to time by notice to the
other party sent in like manner.   




The Company:

The Employee:

  

United Bancshares, Inc.

ATTN:  Human Resources

100 S. High Street

Columbus Grove, OH 45830

Daniel W. Schutt

_________________

_________________







e. Governing Law .  This Agreement constitutes the entire agreement between the
parties and shall be governed by and construed in accordance with the laws of
the State of Ohio applicable to the agreements made and to be performed solely
within such state.

  

f. Headings .  The section headings contained in this Agreement are for
reference purposes only and shall not be deemed to be a part of this Agreement
or to affect the construction or interpretation of this Agreement.   




g. No Mitigation .  The Employee shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Agreement be reduced by any compensation earned by the Employee as
the result of employment by another employer, by retirement benefits after the
date of termination or otherwise.   




h. Confidentiality .  Employee agrees not to disclose the existence of this
Agreement or its terms to anyone other than the Employee’s attorney and the
Employee’s financial and tax advisors.   




IN WITNESS WHEREOF , the parties hereto have caused this Agreement to be
executed as of the Effective Date.   




UNITED BANCSHARES, INC.

EMPLOYEE:

  

By: ________________________




Name: ______________________




Title: _______________________

Daniel W. Schutt

(Name)




____________________________

(Signature)

  

THE UNION BANK COMPANY

    

By: ________________________




Name: ______________________




Title: _______________________

 















- 4 -













Change of Control Agreement




Annex A




“ Cause ” means:  (a) commission of a willful act of dishonesty in the course of
the Employee’s duties; (b) conviction by a court of competent jurisdiction of a
crime constituting a felony; (c) the Employee’s continued, habitual intoxication
or performance under the influence of controlled substances during working
hours; (d) frequent or extended, and unjustifiable (not as a result of
incapacity or disability) absenteeism; (e) the Employee’s continued personal
misconduct, inability or refusal to substantially perform his duties and
responsibilities as determined by the Board of Directors of the Company or by a
state or federal banking regulatory agency that has jurisdiction over the
Company; or (f) material deviation from reasonable financial goals or
operational policies established by the Board.  A termination of the Employee
for “cause” based on either or both of subsection (d) or (e) above shall take
effect thirty (30) days after the Company gives written notice of such
termination to the Employee specifying the conduct deemed to qualify as cause,
unless the Employee shall, during such thirty (30) day period, remedy the events
or circumstances constituting cause to the reasonable satisfaction of the
Company.




 “ Change in Control ” means:  (a) the reorganization, recapitalization,
consolidation, merger or other business combination of the Company (whether or
not the Company is the surviving and continuing entity) in which the
shareholders of the Company immediately prior to such transaction own 60% or
less of the outstanding voting shares of the resulting company, (b) the transfer
of all or substantially all of the assets of the Company to a third party that
is not affiliated with the Company, or (c) the purchase by any Person or group
of Persons that are not affiliated with the Company, of 40% or more of the
outstanding voting shares of the Company.  For purposes of this definition,
“affiliated” shall mean and describe any Person which directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with the Company.  “Control” shall mean the power to direct the
management policies of the Company, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.  “Person” shall mean
any individual, sole proprietorship, partnership, joint venture, limited
liability company, trust, unincorporated organization, association, corporation
or institution.    




 “ Good Reason ” means:  (a) a material diminution of Employee's duties,
responsibilities, compensation or benefits, (b) a reduction by the Company, or
its successor, in Employee's annual base salary as in effect as of the date
hereof or as the same may be increased from time to time, or (c) the Company, or
its successor, requires Employee to relocate to an office more than twenty-five
miles from Columbus Grove, Ohio.   










Exhibit 10.3

Severance Agreement – E. Eugene Lehman




SEVERANCE AGREEMENT AND GENERAL RELEASE




This Severance Agreement and General Release (“General Release”) is made and
entered into by and between E. Eugene Lehman (“LEHMAN”) and United Bancshares,
Inc. and its wholly-owned subsidiaries (collectively, the “COMPANY”) as of
November 17, 2004.

In consideration of the mutual promises contained herein, LEHMAN and the COMPANY
agree as follows:

1. As used in this General Release, these words shall have the following
meanings:




a. RELEASEES means United Bancshares, Inc. and former and current owners,
shareholders, partners, sponsors, members, predecessors, officials, officers,
representatives, agents, directors, trustees, fiduciaries, employees,
subsidiaries, affiliates, and divisions and all other related entities of the
COMPANY and their respective heirs, successors, and assigns and all other
persons and entities acting by, through, under, or in concert with any of them.

b. CLAIM(S) means any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, grievances, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts, and expenses
(including attorney’s fees actually incurred).

c. PARTY or PARTIES means LEHMAN or RELEASEES individually or both LEHMAN and
RELEASEES, collectively.




2. LEHMAN agrees that beginning December 1, 2004 and until either PARTY
terminates (the “Transition Period”) he will exercise his best efforts and he
will make himself available on a full-time basis if requested by the COMPANY.
 For services performed during the Transition Period, the COMPANY shall pay
LEHMAN a salary of $1040.00 per month, less appropriate withholding and legal
deductions.  The COMPANY agrees to maintain LEHMAN'S current health and medical
insurance up through the end of the month in which his employee status is
terminated by either PARTY.  Thereafter, the COMPANY will extend rights to
LEHMAN pursuant to the Comprehensive Omnibus Reconciliation Act of 1986, as
amended, 29 U.S.C. Sections 1161-1168 ("COBRA") for a period of eighteen (18)
months.  If LEHMAN elects coverage pursuant to COBRA, the coverage shall be at
LEHMAN'S sole cost and expense.




3. Subject to RELEASEES' rights set forth in paragraph 8, upon regulatory
approval if applicable, and seven (7) days following execution of this General
Release,  RELEASEES shall provide LEHMAN severance, in one lump sum payment, in
the total amount of $603,877, less appropriate withholding taxes and applicable
legal deductions ("Severance Amount").  LEHMAN acknowledges that the
above-referenced payment is something of value to which he would not be entitled
except for RELEASEES' agreement herein.  LEHMAN further agrees that the payment
constitutes full, final and complete satisfaction of any and all CLAIMS by
LEHMAN against any or all of the RELEASEES.




4a. In exchange for his receipt of the above-referenced payment, and as a
material inducement for RELEASEES to enter into this General Release, LEHMAN
agrees not to sue and/or be a party to any proceeding of any kind or nature
against RELEASEES for the CLAIMS described in this Paragraph 4a.  He also
irrevocably and unconditionally releases and forever discharges the RELEASEES
from each and every CLAIM of any nature whatsoever, known or unknown, including
but not limited to, those arising out of or relating to his employment with the
COMPANY or his separation there from, under any federal, state or local law and
the common law, including but not limited to Whistleblower CLAIMS, breach of
oral or written contract CLAIMS, or CLAIMS arising under the Age Discrimination
in Employment Act of 1967, as amended (“ADEA”).  LEHMAN does not waive or
release any future CLAIMS that arise solely and completely after LEHMAN executes
this General Release.  LEHMAN also agrees that he has not assigned or
transferred any CLAIMS to another person or entity.

Notwithstanding the foregoing, LEHMAN shall be entitled to any applicable vested
benefits to which he would otherwise be entitled under any applicable retirement
plan(s).

4b. In exchange for its receipt of LEHMAN’s resignation and as a material
inducement for LEHMAN to enter into this General Release, and in addition to any
other obligations as set forth herein, and assuming the accuracy of LEHMAN’s
representation and warranty as set forth in Paragraph 5 herein, RELEASEES agree
not to sue and/or be a party to any proceeding of any kind or nature against
LEHMAN for the CLAIMS described in this Paragraph 4b.  Assuming the accuracy of
LEHMAN's representation and warranty as set forth in Paragraph 5 herein, COMPANY
also irrevocably and unconditionally releases and forever discharges LEHMAN from
each and every CLAIM of any nature whatsoever, known or unknown, including but
not limited to LEHMAN's service to the COMPANY as an officer, director and/or
shareholder thereof and/or any actions or inactions by LEHMAN in his capacity as
an officer, director and/or shareholder of the COMPANY.




5.   Solely with respect to Paragraph 4b of this Agreement only and for no other
purpose, LEHMAN hereby represents and warrants that, in connection with his
service as an officer, director and/or shareholder of the COMPANY, LEHMAN has
not engaged in any material violation of law and has not engaged in gross
negligence or willful misconduct with respect to the operation of the COMPANY’s
business.




6. Each PARTY represents that it does not claim an interest in, has not made any
CLAIMS, nor has filed any complaints or charges against the other PARTY with any
local, state, or federal department, agency or court.  Each PARTY also waives
the right to recover any damages or other relief in any CLAIM or suit brought by
or through any local, state, or federal department, agency, or court.




7. Each PARTY also acknowledges and agrees that neither this General Release nor
any actions or statements taken hereunder constitute nor are they to be
construed as an acknowledgment, evidence, or admission of any liability or
violation of any law or statute, the common law, or any agreement which exists
or which allegedly may exist by and among the PARTIES.  The PARTIES specifically
deny and disclaim any liability and by entering into this General Release intend
merely to resolve any differences in an amicable way.




8.  Exclusively as this General Release pertains to LEHMAN’S release of CLAIMS
under the Age Discrimination in Employment Act (“ADEA”), LEHMAN, pursuant to and
in compliance with the Older Workers Benefit Protection Act: (i) is advised to
consult with an attorney prior to executing this General Release; (ii) is
afforded a period of at least twenty-one (21) calendar days to consider this
General Release; and (iii) may revoke this General Release during the seven (7)
calendar days following its execution.  To the extent LEHMAN executes this
General Release prior to the expiration of the twenty-one (21) calendar day
period specified in (ii) above, LEHMAN acknowledges and agrees that he was
afforded the opportunity to have a period of at least twenty-one (21) calendar
days to consider it before executing it and that his execution of this General
Release prior to the expiration of said period was his free and voluntary act.
 LEHMAN also agrees that this General Release is written in a manner that
enables him to fully understand its content and meaning.

This General Release as it pertains to a release of CLAIMS under the ADEA shall
become effective and enforceable seven (7) calendar days after its execution.
 All other provisions of this General Release or parts thereof shall become
effective and enforceable upon execution; provided, however, that if he revokes
this General Release as provided in (iii) above, the COMPANY may revoke this
General Release in its entirety during the seven (7) calendar day period
following his revocation.  Written notice of any revocation must be delivered to
the COMPANY on or before the effective date of revocation.

9. LEHMAN agrees and covenants that, for the twelve (12) month period following
his retirement, specifically from December 1, 2004 through November 30, 2005, he
will not directly or indirectly act as or accept a position as an employee,
officer or independent contractor to manage or operate any financial institution
within 25 miles of the COMPANY's current headquarters in Columbus Grove, Ohio.
 LEHMAN is specifically not prohibited under this Paragraph 9 from acting as a
consultant to or sitting on the board of directors of any financial institution.




10. LEHMAN also agrees and covenants that, for the twelve (12) month period
following his retirement, specifically from December 1, 2004, through November
30, 2005, he will not knowingly, directly or indirectly, initiate contact to
attempt to induce or persuade any employee, agent or customer of the COMPANY to
terminate such employment, agency or business relationship in order to enter
into any such relationship on behalf of any other financial institution in
competition with the COMPANY.




11. Each PARTY agrees that it shall not make any disparaging, negative, false or
derogatory statements or other communications, written or oral, about the other
PARTY.   




12. LEHMAN agrees he is fully able and competent to enter into this General
Release, that he has read this General Release in its entirety, that he had an
opportunity to review it with an attorney, and that his agreement to all of its
provisions is made freely, voluntarily, and with full knowledge and
understanding of its contents.  COMPANY is duly authorized to enter into this
Agreement.  Further, each PARTY represents and acknowledges that in executing
this General Release, it does not rely and has not relied upon any
representation or statement made by the other PARTY with regard to the subject
matter, basis, or effect of this General Release or otherwise, other than the
obligations of the PARTIES set forth in this General Release.




13. This General Release sets forth the entire agreement between the PARTIES
hereto and fully supersedes any and all prior agreements or understandings,
whether oral or written, between them.  It also shall be interpreted, enforced,
and governed by the laws of the State of Ohio.  If, for any reason, any part(s)
or language within any part(s) of this General Release shall be deemed invalid
or unenforceable, all remaining parts shall remain binding and in full force and
effect.




E. EUGENE LEHMAN:




/s/ E. Eugene Lehman                  

Date:   November 17, 2004




Witness: /s/Bonita Selhorst

UNITED BANCSHARES, INC.:




By:   /s/ James Reynolds

Title:   Chairman

Date:   November 17, 2004




Witness: /s/Bonita Selhorst










Exhibit 10.4

Agreement – Brian D. Young




AGREEMENT







THIS AGREEMENT (this “Agreement”) is made and entered into as of this 18th day
of January 2005 (the “Effective Date”) by and between United Bancshares, Inc. ,
an Ohio corporation with its principal office located in Columbus Grove, Ohio
 (“Company”) and Brian D. Young , a resident of the State of Ohio (the
“Employee”).   Capitalized terms used but not defined in the text of this
Agreement shall have the meaning set forth in Annex A attached hereto.   




W I T N E S S E T H:




WHEREAS , the Employee is employed as the Chief Financial Officer and Interim
President/Chief Executive Officer of the Company; and




WHEREAS , the Board of Directors of the Company is conducting an evaluation of
potential candidates for appointment as the permanent President/Chief Executive
Officer of the Company; and




WHEREAS , the Board of Directors of the Company and the Employee recognize the
possibility that the Board of Directors may appoint a person other than the
Employee as the permanent President/Chief Executive Officer; and




WHEREAS , the Board of Directors of the Company and the Employee acknowledge
that for a variety of reasons the Employee may not remain with the Company
through the search process or after the appointment of a permanent
President/Chief Executive Officer; and




WHEREAS , the Board of Directors of the Company approved and authorized the
execution of this Agreement with the Employee.   




NOW, THEREFORE , in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
hereby agree as follows:




1. TERM.  The term of this Agreement shall commence on the Effective Date and
shall terminate upon the earlier of (i) the date on which payment is made of the
Termination Payment due to the Employee hereunder, (ii) the date on which the
Employee’s employment is Terminated for Cause as described herein, (iii) the
date eighteen (18) months after a person, other than the Employee, is appointed
President/Chief Executive Officer of the Company, or (iv) the date on which the
Employee is appointed President/Chief Executive Officer of the Company.   




2. TERMINATION PAYMENT.




a. Cause for Payment .  If, at any time during the term of this Agreement,
either (i) the Employee’s employment is involuntarily terminated for any reason
other than Cause or (ii) the Employee voluntarily terminates his employment for
Good Reason, the Company shall provide a Termination Payment to the Employee as
set forth below.




b. Amount of Termination Payment .  The Termination Payment shall be a lump sum
payment equal to two times the Employee’s annual base salary as of (i) the
Effective Date or (ii) the date immediately prior to the effective date of the
termination of Employee’s employment, whichever is greater.   




c. Timing of Termination Payment .  The Termination Payment shall be paid to the
Employee not later than thirty (30) days after the date the Employee ceases to
be employed by the Company.     




d. COBRA .  The Termination Payment shall also include Company-paid COBRA
premiums (relating to the Employee’s group medical insurance premiums) for a
period of one year after the date of termination of the Employee’s employment.




3. OTHER BENEFITS .  The Termination Payment described in this Agreement shall
be in addition to any other retirement or other benefits payable to the Employee
under any plan, fund or program maintained by the Company.   




4. WITHHOLDING .  All payments to the Employee under this Agreement will be
subject to applicable withholding of state and federal taxes.




5. MISCELLANEOUS.   




a. Obligation of the Company .  The Company, and not the Board of Directors of
the Company or any member thereof, shall be liable for any and all claims made
in connection with this Agreement and for any and all payments to which the
Employee may be entitled under this Agreement.  The Agreement shall be unfunded.
  




b. Successors and Assigns .  This Agreement shall be binding upon and inure to
the benefit of the parties hereto, the heirs and legal representatives of the
Employee, and the successors and assigns of the Company, except that the
Employee may not assign this Agreement.   




c. Modification .  This Agreement may not be changed, amended, or modified
except by a writing signed by all parties hereto.




d. Notices .  Any notice, request, demand, waiver, consent, approval or other
communication which is required to be or may be given under this Agreement shall
be in writing and shall be deemed given only if delivered to the party
personally or sent to the party by a commercially reputable overnight delivery
service, delivery charges prepaid, at the addresses set forth herein or to such
other address as either party may designate from time to time by notice to the
other party sent in like manner.   




The Company:

The Employee:

  

United Bancshares, Inc.

ATTN:  Human Resources

100 S. High Street

Columbus Grove, OH  45830

Brian D. Young

415 East College Ave

Bluffton, Ohio  45817







e. Governing Law .  This Agreement constitutes the entire agreement between the
parties and shall be governed by and construed in accordance with the laws of
the State of Ohio applicable to the agreements made and to be performed solely
within such state.

  

f. Headings .  The section headings contained in this Agreement are for
reference purposes only and shall not be deemed to be a part of this Agreement
or to affect the construction or interpretation of this Agreement.   




g. No Mitigation .  The Employee shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Agreement be reduced by any compensation earned by the Employee as
the result of employment by another employer, by retirement benefits after the
date of termination or otherwise.   




h. Confidentiality .  Employee agrees not to disclose the existence of this
Agreement or its terms to anyone other than (i) the Employee’s attorney and the
Employee’s financial and tax advisors or (ii) in order to comply with applicable
Securities and Exchange Commission disclosure requirements.   




IN WITNESS WHEREOF , the parties hereto have caused this Agreement to be
executed as of the Effective Date.   







UNITED BANCSHARES, INC.

EMPLOYEE:

  

By: \s\ James N. Reynolds

\s\ Brian D. Young___________

Name: James N. Reynolds

Title: Chairman




Brian D. Young

Chief Financial Officer/ Interim President

and Chief Executive Officer




 

 




Agreement




Annex A




“ Cause ” means:  (a) commission of a willful act of dishonesty in the course of
the Employee’s duties; (b) conviction by a court of competent jurisdiction of a
crime constituting a felony; (c) the Employee’s continued, habitual intoxication
or performance under the influence of controlled substances during working
hours; (d) frequent or extended, and unjustifiable (not as a result of
incapacity or disability) absenteeism; or (e) the Employee’s continued personal
misconduct, inability or refusal to substantially perform his duties and
responsibilities as determined by the Board of Directors of the Company or by a
state or federal banking regulatory agency that has jurisdiction over the
Company.  A termination of the Employee for “Cause” shall take effect thirty
(30) days after the Company gives written notice of such termination to the
Employee specifying the conduct deemed to qualify as cause, unless the Employee
shall, during such thirty (30) day period, remedy the events or circumstances
constituting cause to the reasonable satisfaction of the Company.




 “ Good Reason ” means:  (a) a material diminution of Employee's duties,
responsibilities, compensation or benefits, (b) a reduction by the Company, or
its successor, in Employee's annual base salary as in effect as of the date
hereof or as the same may be increased from time to time, (c) the Company, or
its successor, requires Employee to relocate to an office more than twenty-five
miles from Columbus Grove, Ohio, or (d) a disagreement by the Employee as to the
short- and/or long-term strategic plan established for the Company by the Board
of Directors and/or management of the Company.













Exhibit 10.5

Salary Continuation Agreement – Brian D. Young




THE UNION BANK COMPANY

SALARY CONTINUATION AGREEMENT




THIS SALARY CONTINUATION AGREEMENT (the “Agreement”) is adopted this 15th day of
November, 2004, by and between THE UNION BANK COMPANY, a state-chartered
commercial bank located in Columbus Grove, Ohio (the “Company”), and BRIAN YOUNG
(the “Executive”).




The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development, and future business
success of the Company.  This Agreement shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.  The Company will pay the benefits from
its general assets.




The Company and the Executive agree as provided herein.




Article 1

Definitions




Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:




1.1

“Accrual Balance” means the liability that should be accrued by the Company,
under Generally Accepted Accounting Principles (“GAAP”), for the Company’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion Number 12 (“APB 12”) as amended by Statement of
Financial Accounting Standards Number 106 (“FAS 106”) and the Discount Rate.
 Any one of a variety of amortization methods may be used to determine the
Accrual Balance.  However, once chosen, the method must be consistently applied.
 The Accrual Balance shall be reported by the Company to the Executive on
Schedule A.




1.2

“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.




1.3

“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.




1.4

“Change of Control” means the transfer of shares of the Company’s voting common
stock such that one entity or one person acquires (or is deemed to acquire when
applying Section 318 of the Code) more than 35 percent of the Company’s
outstanding voting common stock.




1.5

“Change of Control Benefit” means the benefit described in Section 2.4.




1.6

“Code” means the Internal Revenue Code of 1986, as amended.




1.7

“Death Benefit” means the benefit described in Article 3.




1.8

“Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the insurance carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit proof to the Plan Administrator
of the insurance carrier’s or Social Security Administration’s determination
upon the request of the Plan Administrator.




1.9

“Disability Benefit” means the benefit described in Section 2.3.




1.10

“Discount Rate” means the rate used by the Plan Administrator for determining
the Accrual Balance. The initial Discount Rate is six and one-half percent
(6.5%). However, the Plan Administrator, in its sole discretion, may adjust the
Discount Rate to maintain the rate within reasonable standards according to
GAAP.




1.11

“Early Termination” means the Termination of Employment before Normal Retirement
Age for reasons other than death, Disability, Termination for Cause or following
a Change of Control.




1.12

“Early Termination Date” means the month, day and year in which Early
Termination occurs.




1.13

“Early Termination Benefit” means the benefit described in Section 2.2.




1.14

“Effective Date” means January 1,2004.




1.15

“Normal Retirement Age” means the Executive attaining age sixty-five (65).




1.16

“Normal Retirement Benefit” means the benefit described in Section 2.1.




1.17

“Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.




1.18

“Plan Administrator” means the plan administrator described in Article 8.




1.19

“Plan Year” means a twelve-month period commencing on January 1 and ending on
December 31 of each year. The initial Plan Year shall commence on the Effective
Date of this Agreement.




1.20

“Schedule A” means the benefit description form attached to this Agreement,
which is  updated by the Plan Administrator on an annual basis. If there is a
conflict in any terms or provisions between the Schedule A and this Agreement,
the terms and provisions of this Agreement shall prevail.




1.21

“Termination for Cause” has that meaning set forth in Article 5.




1.22

“Termination of Employment” means that the Executive ceases o be employed by the
Company for any reason, voluntary or involuntary, other than by reason of a
leave of absence approved by the Company.




1.23

“Years of Service” means the total number of calendar years during which the
Executive is employed on a full-time basis by the Company, or any of its
affiliates or subsidiaries, with a minimum of 1,000 hours in any calendar year,
inclusive of any approved leaves of absence, beginning on the Executive’s date
of hire.




Article 2

Benefits During Lifetime




2.1

Normal Retirement Benefit. Upon Termination of Employment on or after the Normal
Retirement Age for reasons other than death, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Article.




2.1.1

Amount of Benefit. The annual benefit under this Section 2.1 is $15,000 (Fifteen
Thousand Dollars).




2.1.2

Payment of Benefit. The Company shall pay the annual benefit to the Executive in
twelve (12) equal monthly installments commencing on the first day of the month
following the Executive’s Normal Retirement Date. The annual benefit shall be
paid to the Executive for fifteen (15) years.




2.2

Early Termination Benefit. Upon Early Termination, the Company shall pay to the
Executive the benefit described in this Section 2.2 in lieu of any other benefit
under this Article.




2.2.1

Amount of Benefit. The annual benefit under this Section 2.2 is the Early
Termination Benefit set forth on Schedule A for the Plan Year during which the
Early Termination Date occurs, This benefit is determined by vesting the
Executive in one hundred percent (100%) of the Accrual Balance




2.2.2

Payment of Benefit. The Company shall pay the annual benefit to the Executive in
twelve (12) equal monthly installments commencing on the first day of the month
following the Executive’s Early Termination Date. The annual benefit shall be
paid to the Executive for fifteen (15) years. The Board, in its sole discretion,
may elect to pay this benefit in a lump sum.




2.3

Disability Benefit. Upon Termination of Employment due to Disability prior to
Normal Retirement Age, the Company shall pay to the Executive the benefit
described in this Section 2.3 in lieu of any other benefit under this Article.




2.3.1

Amount of Benefit. The annual benefit under this Section 2.3 is the Disability
Benefit set forth on Schedule A for the Plan Year during which the Termination
of Employment occurs. This benefit is determined by vesting the Executive in one
hundred percent (100%) of the Accrual Balance.




2.3.2

Payment of Benefit. The Company shall pay the benefit to the Executive in twelve
(12) equal monthly installments commencing on the first day of the month
following the Executive’s Termination of Employment due to Disability. The
annual benefit shall be paid to the Executive for fifteen (15) years. The Board,
in its sole discretion, may elect to pay this benefit in a lump sum.




2.4

Change of Control Benefit. Upon a Change of Control followed by the Executive’s
Termination of Employment, the Company shall pay to the Executive the benefit
described in this Section 2.4 in lieu of any other benefit under this Article.




2.4.1

Amount of Benefit. The lump sum benefit under this Section 2.4 is the Change of
Control Benefit set forth on Schedule A for the Plan Year during which
Termination of Employment occurs. This benefit is determined by vesting the
Executive in one hundred percent (100%) of the Accrual Balance.




2.4.2

Payment of Benefit. The Company shall pay the benefit to the Executive in a lump
sum within ninety (90) days following Termination of Employment.




Article 3

Death Benefits




3.1

Death During Active Service. If the Executive dies while in the active service
of the Company, the Company shall pay to the Beneficiary the benefit described
in this  Section 3.1.  This benefit shall be paid in lieu of the benefits under
Article 2.




3.1.1

Amount of Benefit. The benefit under this Section 3.1 is the Normal Retirement
Benefit amount described in Section 2.1.1.




3.1.2

Payment of Benefit. The Company shall pay the annual benefit to the Beneficiary
in twelve (12) equal monthly installments commencing with the month following
the Executive’s death. The annual benefit shall be paid to the Beneficiary for a
period of fifteen (15) years. The Board, in its sole discretion, may elect to
pay this benefit in a lump sum.




3.2

Death During Payment of a Benefit. If the Executive dies after any benefit
payments have commenced under Article 2 of this Agreement, but before receiving
all such payments, the Company shall pay the remaining benefits to the
Beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived. In the event of: (i)death prior to
Normal Retirement Age and during payment of a Disability benefit; or (ii) death
following payment of a Change of Control benefit, the Company shall pay the
following death benefits in lieu of the benefit just described:




3.2.1

Death Prior to Normal Retirement Age and During Payment of a Disability Benefit.
In the event of the Executive’s death while Disabled and prior to attaining
Normal Retirement Age, the Company shall cease paying the Disability Benefit
described in Section 2.3 and pay to the Executive’s beneficiary the Death
Benefit described in Section 3.1, less any Disability Benefit payments already
paid out under Section 2.3.







3.2.2

Death Following Payment of a Change of Control Benefit. In the event of the
Executive’s death following payment of a Change of Control benefit in Section
2.4, the Company shall pay to the Executive’s beneficiary the Death Benefit
described in Section 3.1, less any Change of Control payments already paid out
under Section 2.4.




3.3

Death After Termination of Employment But Before Payment of a Benefit Commences.
If the Executive is entitled to any benefit payments under Article 2 of this
Agreement, but dies prior to the commencement of said benefit payments, the
Company shall pay the same benefit payments to the Beneficiary that the
Executive was entitled to prior to death except that the benefit payments shall
commence on the first day of the month following the date of the Executive’s
death.




Article 4

Beneficiaries




4.1

Beneficiary Designation. The Executive shall have the right, at any time, to
designate a Beneficiary(ies) to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Company in which the Executive participates.




4.2

Beneficiary Designation: Change. The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.




4.3

Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.




4.4

No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, the benefits shall be made to the personal representative
of the Executive’s estate.




4.5

Facility of Payment. If the Plan Administrator determines in its discretion that
a benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the Plan
Administrator may direct payment of such benefit to the guardian, legal
representative, or person having the care or custody of such minor, incompetent
person, or incapable person. The Plan Administrator may require proof of
incompetence, minority, or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Executive and the Executive’s Beneficiary, as the case may be,
and shall be a complete discharge of any liability under the Agreement for such
payment amount.




Article 5

General Limitations




5.1

Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Company shall not pay any benefit under this Agreement if the
Company’s Board of Directors terminates the Executive’s employment for:




(a)

Conviction of a felony; or




(b)

Fraud, disloyalty, dishonesty, or willful violation of any law or significant
Company policy committed in connection with the Executive’s employment and
resulting in a material adverse effect on the Company; or




(c)

Issuance of an order for removal of the Executive by the Company’s banking
regulators.




5.2

Suicide or Misstatement. The Company shall not pay any benefit under this
Agreement if the Executive commits suicide within two years after the Effective
Date. In addition, the Company shall not pay any benefit under this Agreement if
the Executive has made any material misstatement of fact on any application for
life insurance owned by the Company on the Executive’s life.




5.4

Excess Parachute Payment. Notwithstanding any provision of this Agreement to the
contrary, to the extent any benefit would create an excise tax under the excess
parachute rules of Section 280G of the Code, the Company shall reduce the
benefit paid under this Agreement to the maximum benefit that would not result
in any such excise tax.




Article 6

Claims And Review Procedures




6.1

Claims Procedure. An Executive or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:




6.1.1

Initiation — Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.




6.1.2

Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.




6.1.3

Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:




(a)

The specific reasons for the denial;

(b)

A reference to the specific provisions of the Agreement on which the denial is
based;

(c)

A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(d)

An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

(e)

A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.




6.2

Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:




6.2.1

Initiation - Written Request. To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.




6.2.2

Additional Submissions - Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records, and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.




6.2.3

Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.




6.2.4

Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
‘response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.




6.2.5

Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:




(a)

The specific reasons for the denial;

(b)

A reference to the specific provisions of the Agreement on which the denial is
based;

(c)

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)

A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).




Article 7

Amendments and Termination




This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive. Upon such amendment or termination the Company
shall pay benefits to the Executive as if Early Termination occurred on the date
of such amendment or termination, regardless of whether Early Termination
actually occurs. Additionally, the Company may also amend this Agreement to
conform with written directives to the Company from its banking regulators.




Article 8

Administration of Agreement




8.1

Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Executive may be a member of the Plan
Administrator. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Agreement, and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement.




8.2

Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.




8.3

Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement. No Executive or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
the continued use of any previously adopted assumptions, including but not
limited to the Discount Rate.




8.4

Indemnity of Plan Administrator. The Company shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses, or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.




8.5

Company Information. To enable the Plan Administrator to perform its functions,
the Company shall supply full and timely information to the Plan Administrator
on all matters relating to the date and circumstances of the retirement,
Disability, death, or Termination of Employment of the Executive, and such other
pertinent information as the Plan Administrator may reasonably require.




8.6

Annual Statement. The Plan Administrator shall provide to the Executive, within
120 days after the end of each Plan Year, a statement setting forth the benefits
payable under this Agreement.




Article 9

Miscellaneous




9.1

Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, successors, administrators, and
transferees.




9.2

No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.




9.3

Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached, or encumbered in any manner.




9.4

Tax Withholding. The Company shall withhold any taxes that, in its reasonable
judgment, are required to be withheld from the benefits provided under this
Agreement. The Executive acknowledges that the Company’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).




9.5

Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of 01-HO, except to the extent preempted by the laws of the
United States of America.




9.6

Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the
Company to which the Executive and Beneficiary have no preferred or secured
claim.




9.7

Reorganization. The Company shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm, or person unless such succeeding or continuing company, firm, or
person agrees to assume and discharge the obligations of the Company under this
Agreement. Upon the occurrence of such event, the term “Company” as used in this
Agreement shall be deemed to refer to the successor or survivor company.




9.8

Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Executive as to the subject matter hereof. No rights are granted
to the Executive by virtue of this Agreement other than those specifically set
forth herein.




9.9

Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.




9.10

Alternative Action.  In the event it shall become impossible for the Company or
the Plan Administrator to perform any act required by this Agreement, the
Company or Plan Administrator may in its discretion perform such alternative act
as most nearly carries out the intent and purpose of this Agreement and is in
the best interests of the Company.




9.11

Headings.  Articles and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.




9.12

Validity.  In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.




9.13

Notice.  Any notice or filing required or permitted to be given to the Company
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:






















Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.




Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.




IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have signed this Agreement.




EXECUTIVE:

COMPANY:

    

THE UNION BANK COMPANY

     

/s/ BRIAN D. YOUNG

By  /s/  E. EUGENE LEHMAN

Brian Young

Title   President













[INSERT SCHEDULE A GRAPH HERE]













Exhibit 10.5

Executive Supplemental Income Agreement – Bonita Selhorst




THE UNION BANK COMPANY

COLUMBUS GROVE, OHIO










EXECUTIVE SUPPLEMENTAL INCOME AGREEMENT













THIS AGREEMENT is effective on the 31st day of May, 1994, by and between THE
UNION BANK COMPANY, Columbus Grove, Ohio, a Ohio banking association (the
“Bank”), and BONITA SELHORST (the “Officer”).







WITNESSETH:







WHEREAS, the Officer is currently employed by the Bank in an executive capacity;




WHEREAS, the Bank desires to retain the valuable services and business counsel
of the Officer and to induce the Officer to remain in an executive capacity with
the Bank;




WHEREAS, the Bank wishes to retain the Officer in order to prevent the
substantial financial loss which the Bank could incur if the Officer were to
leave and were to enter the employment of a competitor;




WHEREAS, the Officer is considered a highly compensated Officer or member of a
select management group of the Bank;




WHEREAS, the Bank recognizes the increasing value of the Officer the longer the
period of service and desires to provide a benefit to Officer which will
encourage continuous service until Retirement Age by providing increased benefit
levels as years of service increase; and




WHEREAS, the Bank desires to pay the Officer the benefits provided herein,
subject to the terms and conditions set forth hereinbelow.




NOW, THEREFORE, for and in consideration of the above premises, and of the
following terms, conditions and mutual covenants of the parties hereto, IT IS
HEREBY AGREED:




ARTICLE 1

DEFINITIONS




For the purposes of this Agreement, the capitalized terms shall have the
following meanings:




1.01.

“Addendum” shall mean the attachment to this Agreement entitled “Addendum to
Executive Supplemental Income Agreement” which shall be executed by the Officer
and a representative of the Bank.




1.02.

“Beneficiary” shall mean the person or persons the Officer has most recently
designated on a duly executed beneficiary form received by the Bank; if the
Officer has not designated a Beneficiary, then any payments due under the
Agreement shall be paid to the Officer’s estate.




1.03.

“Benefit” shall mean the Retirement Benefit, the Early Retirement Benefit, the
Disability Benefit, or the Pre-Retirement Death Benefit, as the case may be.




1 .04.

“Benefit Accrual Account” shall mean the aggregate of the accrued liability
entries made or required to be made to the Bank’s accounting records during the
Benefit Accrual Period, in order to record the Bank’s obligation to pay Benefits
under this Agreement pursuant to generally accepted accounting principles. The
Benefit Accrual Period begins with the effective date of the Agreement and ends
at the earlier of the date of the Officer’s termination of employment or the
date the Officer begins receiving payments under this Agreement.




1.05.

“Board of Directors” shall mean the Board of Directors of The Union Bank
Company.




1 .06.

“Buyout” shall mean a transaction or series of related transactions by which the
Bank is sold, either through the sale of a Controlling Interest in the Bank’s
voting stock or through the sale of substantially all of the Bank’s assets, to a
party not having a Controlling Interest in the Bank’s voting stock on the date
of execution of this Agreement.




1 .07.

“Change in Control” shall mean a Buyout, Merger, or Substantial Change in
Ownership and shall occur when the transaction is legally consummated.




1 .08.

“Compensation” shall mean for purposes of calculating benefits under this
Agreement, the total base salary paid to the Officer by the Bank for the
immediate past calendar year as reflected on the payroll records of the Bank.




1 .09.

“Controlling Interest” shall mean ownership, either directly or indirectly, of
more than fifty percent (50%) of the voting stock of the Bank or a parent
company of the Bank which is a member of the same “affiliated group” as defined
in 26 U.S.C. Section 1504(a).




1.10.

“Disabled” shall mean a permanent physical or mental condition whereby the
Officer is or will be unable to perform the duties of the Officer’s customary
position of employment with the Bank or any other employer controlled by or
under common control with the Bank. The Board of Directors shall determine
whether the Officer is declared Disabled within this definition and may require
the .Officer to submit to a physical examination in order to declare the Officer
Disabled.




1 .11.

“Disability Benefit” shall mean the Disabled Officer may elect a period certain
not to exceed 180 months to receive equal monthly payments in an amount
necessary to amortize the compounded Benefit Accrual Account at the Interest
Rate.




1.12.

“Early Retirement Age” shall mean age fifty-five (55) with ten (10) years of
service with the Bank.




1.13.

“Early Retirement Benefit” shall mean the Retiring Officer may elect a period
certain not to exceed one hundred eighty (180) months to receive equal monthly
payments in an amount necessary to amortize the compounded Benefit Accrual
Account at the Interest Rate.




1.14.

“Interest Rate” shall mean eight percent (8.0%) on the date of commencement of
Benefit payments under this Agreement. In the event eight percent (8.0%) should
fail to be a reliable indicator, the Interest Rate shall be determined by the
Board of Directors.




1.15.

“Just Cause” shall mean personal dishonesty, willful misconduct, willful
malfeasance, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, regulation
(other than traffic violations or similar offenses), or final cease-and-desist
order, material breach of any provision of this Agreement, or gross negligence
in matters of material importance to the Bank. The existence of Just Cause shall
be determined upon recommendation by a vote of seventy percent (70%) the Board
of Directors.




1.16.

“Life Annuity” shall mean equal monthly payments for the life of the Officer
such that using the UP 84 Mortality Table and the Interest Rate, the present
value of such annuity is equal to the Benefit Accrual Account.




1.17.

“Merger” shall mean a transaction or series of transactions wherein the Bank is
combined with another business entity, and after which the persons or entities
who had owned, either directly or indirectly, a Controlling Interest in the
Bank’s voting stock on the effective date of this Agreement own less than a
Controlling Interest in the voting stock of the combined entity.




1.18.

“Pre-Retirement Death Benefit” shall mean the Annual Pre-Retirement Death
Benefit amount set forth in the Addendum to this Agreement.




1.19.

“Retirement Age” shall mean age sixty-five (65). The Board of Directors and the
Officer may, by mutual written consent, elect to postpone the Retirement Age.




1.20.

“Retirement Benefit” shall mean the Annual Retirement Benefit amount set forth
in the Addendum to this Agreement. At the Officer’s election, the Retirement
Benefit may be recalculated and paid as a Life Annuity.




1.21.

“Substantial Change in Ownership” shall mean a transaction or series of
transactions in which a Controlling Interest in the Bank is acquired by or for a
person or business entity, either of which did not own, either directly or
indirectly, a Controlling Interest in the Bank on the effective date of this
Agreement. The above shall not apply to stock acquired and held by the United
Bancshares, Inc. Employee Stock Ownership Plan with 401(k) Provisions (“KSOP”).




ARTICLE II

PAYMENT OF PRE-RETIREMENT DEATH BENEFIT







2.01.

Pre-Retirement Death.




The Bank agrees that if the Officer dies while covered by the provisions of this
Agreement and prior to commencement of Benefit payments under Article III below,
the Bank will pay the Officer’s Beneficiary the Pre-Retirement Death Benefit.
The Pre-Retirement Death Benefit shall be divided by twelve (12) and paid in
monthly payments commencing on the first business day of the month following the
month in which the Officer dies. The payment of such Pre-Retirement Death
Benefit will be subject to the conditions and limitations set forth elsewhere in
this Agreement. If the Officer’s Beneficiary is entitled to receipt of the
Pre-Retirement Death Benefit, the Officer’s Beneficiary shall not be entitled to
any other payments under this Agreement.




2.02.

Suicide Clause.




Notwithstanding the provisions of this Article II, the Bank shall have no
obligation under this Agreement if the Officer’s death results from suicide,
whether sane or insane, within two (2) years of the effective date of this
Agreement.




ARTICLE III

PAYMENT OF RETIREMENT BENEFIT




3.01.

Retirement.




The Bank agrees that if the Officer attains Retirement Age while covered by the
provisions of this Agreement, the Retirement Benefit shall be fully vested.
After attaining Retirement Age, the Officer may elect to terminate employment
and commence receipt of the Retirement Benefit. The Retirement Benefit shall be
divided by twelve (12) and paid in monthly payments commencing on the first
business day of the month after such termination of employment. Payment of the
Retirement Benefit is conditioned upon the Officer’s compliance with this
Agreement and upon the Officer receiving no other payments under this Agreement.




3.02.

Early Retirement.




The Bank agrees that the Officer may at any time subsequent to attaining Early
Retirement Age request in writing to the Board of Directors to retire early. The
Board of Directors may grant nonforfeitable vesting in the Benefit Accrual
Account and the payment of the Early Retirement Benefit commencing on the first
business day of the month following the Officer’s termination of employment.
Payment of the Early Retirement Benefit is conditioned upon the Officer’s
compliance with this Agreement and upon the Officer receiving no other payments
under this Agreement.




3.03.

Postponed Retirement Benefit.




In the event Retirement Age is postponed, the postponed retirement benefit shall
be equal to the Retirement Benefit, unless the Board of Directors, in the
exercise of its sole discretion, elects to increase the Retirement Benefit.
Payment of the postponed Retirement Benefit shall commence on the first business
day of the month after the Officer attains the postponed Retirement Age.




3.04.

Post-Retirement Death Benefit.




In the event the Officer dies on or after commencement of Benefit payments under
this Article III, the Officer’s remaining Benefit payments shall continue to be
paid to the Officer’s Beneficiary.




ARTICLE IV

PAYMENT OF DISABILITY BENEFIT




4.01.

Disability.




The Bank agrees that if the Officer is declared Disabled while covered by the
provisions of this Agreement, the Disability Benefit and the Pre-Retirement
Death Benefit shall be fully vested. The Disabled Officer may elect to begin
receipt of the Disability Benefit at any time subsequent to being declared
Disabled.




4.02.

Post-Disability Death Benefit.




The Bank agrees that if the Officer dies after commencement of the Disability
Benefit and before Retirement Age, the Bank shall pay to the Officers’
Beneficiary the Pre-Retirement Death Benefit determined under Paragraph 2.01 of
this Agreement, with each monthly payment reduced by an amount equal to the sum
of all Disability Benefit payments previously paid to the Officer under this
Agreement divided by one hundred eighty (180). Payment of the Post-Disability
Death Benefit shall commence on the first business day of the month following
the month in which the Officer dies.




In the event the Officer dies after commencement of the Disability Benefit and
on or after Retirement Age, the remaining Disability Benefit payments due under
Paragraph 4.01 of this Agreement shall be paid to the Disabled Officer’s
Beneficiary.




ARTICLE V

CONDITIONS




5.01.

Coverage by this Agreement.




Coverage by the provisions of this Agreement is conditioned upon the Officer’s
continuous employment in an eligible capacity (periods of temporary disability
and authorized leave of absence shall be considered as periods of employment)
with the Bank from the effective date of this Agreement until the earlier of the
date the Officer attains Retirement Age, is granted Early Retirement by the
Board of Directors, is declared Disabled or dies. Benefit payments are
conditioned upon the Officer’s compliance with the terms of this Agreement so
long as the Officer lives and payments are due under the provisions of this
Agreement.




5.02.

Services.




Payment of the Retirement Benefit or Early Retirement Benefit is further
conditioned upon the Officer rendering such reasonable business consulting and
advisory services as the Bank’s Board of Directors may call upon the Officer to
provide while receiving payments under this Agreement.




(a)

It is understood that such services shall not require the Officer to be active
in the Bank’s day-to-day activities, and that the Officer shall perform services
as requested by management.




(b)

The Officer shall be compensated for services performed and reimbursed for all
expenses incurred in performing such services.




5.03.

Noncompetition.




Coverage by the provisions of this Agreement is further conditioned upon the
Officer not engaging in any activity or similar employment capacity for any
business enterprise which competes to a substantial degree with the Bank during
employment with the Bank or while receiving Benefit coverage or payments. In the
event of violation of this provision, all future Benefit coverage or payments
shall be canceled and discontinued. The Board of Directors shall determine
whether violations have occurred and may also waive these conditions.




5.04.

Change in Control.




The Bank agrees that upon a Change in Control, subject to, but not limited to,
Paragraph 2.02, and any other applicable provisions of this Agreement, the
Officer shall be fully vested in the Benefit Accrual Account and the
Pre-Retirement Death Benefit. Mutual written consent of the Officer and the
Bank, successors, and assigns shall be required to amend, modify, or revoke this
Agreement on the date of or on any date subsequent to the Change in Control. The
Bank, successors, and assigns agree to continue the Benefit Accrual Period and
the Pre-Retirement Death Benefit.




5.05.

Termination of Employment.




In the event of termination of employment subsequent to a Change in Control and
prior to the commencement of Benefit payments under any provision of this
Agreement, the Officer and the Bank, successors, and assigns agree to end the
Benefit Accrual Period and commence compounding the Benefit Accrual Account
balance annually at the Interest Rate. The Pre-Retirement Death Benefit and all
other provisions of this Agreement except Paragraph 5.01 and 5.02 shall be in
full force and effect.




5.06.

Acceleration of Payment.




In the event the Officer and the Bank, successors, and assigns agree to
accelerate payment as set forth in Article VIII subsequent to a Change in
Control, the Pre-Retirement Death Benefit is null and void. The Officer shall
have an exclusive option to purchase (the “Option”) any and all assets that the
Bank may have acquired in connection with the liabilities it has assumed under
this Agreement in whole or in part. The Option is exercisable no later than
thirty (30) days after the Officer’s receipt of the single payment amount, at a
price equal to the carrying value of the assets on the books and records of the
Bank, determined under generally accepted accounting principles. Upon
acceleration of payment, the Officer agrees to be bound by a non-competition
agreement for one (1) year  from the date of termination of employment. The
non-competition agreement will provide that the Officer shall not engage in any
activity or similar employment capacity for any business enterprise which
competes to a substantial degree with the Bank.




ARTICLE VI

FUNDING




6.01.

The Bank’s obligations under this Agreement shall he an unfunded and unsecured
promise to pay. The Bank shall not be required under any circumstances to fund
its obligations under this Agreement.







ARTICLE VII

OFFICER RIGHT TO ASSETS




7.01.

The rights of the Officer or the Beneficiary shall be solely those of an
unsecured general creditor of the Bank. The Officer or the Beneficiary shall
only have the right to receive from the Bank those payments as specified under
this Agreement. The Officer or the Beneficiary shall have no rights or interests
whatsoever in any assets of the Bank. Any asset used or acquired by the Bank in
connection with the liabilities the Bank has assumed under this Agreement,
except as expressly provided, shall not be deemed to be held under any trust for
the benefit of the Officer or the Beneficiary, nor shall it be considered
security for the performance of the obligations of the Bank. It shall be, and
remain, a general, unpledged, and unrestricted asset of the Bank.







ARTICLE VIII

ACCELERATION OF PAYMENT




8.01.

The Bank may accelerate to a single payment any Benefits payable under this
Agreement with the written consent of the Officer or the Beneficiary. In the
event it is agreed to accelerate payment, the single payment amount shall equal
the present value of the Benefits payable discounted at the Interest Rate.







ARTICLE IX

LEAVES OF ABSENCE




9.01.

The Bank may, in its sole discretion, permit the Officer to take a leave of
absence; each such period shall not exceed one (1) year in length. During such
leave, the Officer shall be considered to be in the continuous employment of the
Bank for purposes of this Agreement.




ARTICLE X

ASSIGNABILITY




10.01.

Except insofar as this provision may be contrary to applicable law, no sale,
transfer, alienation, assignment, pledge, collateralization, or attachment of
any Benefits under this Agreement shall be valid or recognized by the Bank.




ARTICLE XI

AMENDMENT/REVOCATION




11.01.

Notwithstanding the provisions of Article XII below, the Bank in its sole
discretion may amend, modify, or revoke this Agreement in whole or in part at
any time except under the following circumstances:




(1)

The Officer has attained Retirement Age, and is entitled to payment of the
Retirement Benefit pursuant to Paragraph 3.01;




(2)

The Officer has been granted Early Retirement, and is entitled to payment of the
Early Retirement Benefit pursuant to Paragraph 3.02;




(3)

The Officer has been declared Disabled and is entitled to payment of the
Disability Benefit pursuant to Article IV;




(4)

The Officer has died and the Officer’s Beneficiary is entitled to payment of the
Pre-Retirement Death Benefit pursuant to Article II; or




(5)

The Board of Directors has entered into discussions in contemplation of a Change
in Control.




ARTICLE XII

TERMINATION OF AGREEMENT




12.01.

In the event the Officer is discharged for Just Cause, this Agreement shall be
terminated and considered null and void with neither the Officer nor the
Officer’s Beneficiary having any claim or right against the Bank. The provisions
of this Article shall be superior to and take precedence over any other
provisions of this Agreement.




ARTICLE XIII

FIDUCIARY




13.01.

Named Fiduciary and Administrator.




The Board of Directors shall be the Named Fiduciary and Agreement Administrator
(the “Administrator”) of this Agreement. The Administrator shall be responsible
for the management, control, and administration of the Agreement as established
herein. The Administrator may delegate to others certain aspects of the
management and operation responsibilities of the Agreement including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.




13.02.

Claims Procedure.




In the event that benefits under this Agreement are not paid to the Officer (or
the Beneficiary in the case of the Officer’s death) and such claimants feel they
are entitled to receive such benefits, then a written claim must be made to the
Administrator named above within sixty (60) days from the date payments are-
refused. The Administrator shall review the written claim and, if the claim is
denied, in whole or in part, they shall provide in writing within ninety (90)
days of receipt of such claim their specific reasons for such denial, reference
to the provision of this Agreement upon which the denial is based and any
additional material or information necessary to perfect the claim. The decision
of the Administrator shall be final.




Where a dispute arises as to the Bank’s discharge of the Officer, such dispute
shall likewise be submitted to the Administrator as above described and the
parties hereto agree to be bound by the decision thereunder.




ARTICLE XIV

INCOMPETENCY




14.01.

If the Bank shall find that any person to whom any payment is payable under this
Agreement is unable to care for their affairs because of illness or injury, or
is a minor, any payment due (unless a prior claim shall have been made by a duly
appointed guardian, committee, or other legal representative) may be paid to the
Spouse, a child, a parent, a brother or sister, or a custodian determined
pursuant to the Uniform Gift to Minors Act (or similar law), or to any person
deemed by the Bank to have incurred expense for such person otherwise entitled
to payment, in such manner and proportions as the Bank may determine. Any such
payment shall be a complete discharge of the liabilities of the Bank under this
Agreement.




ARTICLE XV

NO EMPLOYMENT CONTRACT




15.01.

This Agreement shall in no way be construed to create an employment contract
between the Bank and the Officer.




ARTICLE XVI

PRIOR AGREEMENTS




16.01.

This Agreement sets forth the entire understanding of the parties hereto with
respect to the transactions contemplated hereby, and any previous Agreements or
 understandings between the parties hereto regarding the subject matter hereof
are merged into and superseded by this Agreement.




ARTICLE XVII

SEVERABILITY




17.01.

In the event that any of the provisions of this Agreement or portion thereof,
are held to be inoperative or invalid by any court of competent jurisdiction,
then:  (a) insofar as is reasonable, effect will be given to the intent
manifested in the provision held invalid or inoperative; and (b) the validity
and enforceability of the remaining provisions will not be affected thereby.




ARTICLE XVIII

MISCELLANEOUS




18.01.

Laws Governing.




This Agreement shall be governed by the laws of the State of Ohio.




18.02.

Enforcement.




This Agreement is solely between the Bank and the Officer. Furthermore, the
Officer or the Beneficiary shall only have recourse against the Bank for
enforcement of the Agreement. However, it shall be binding upon the Beneficiary,
heirs, executors and administrators of the Officer, and upon any and all
successors and assigns of the Bank.




IN WITNESS WHEREOF, the parties acknowledge receipt of an executed original of
this Agreement signed this 2nd day of November, 1999.










 

/s/ BONITA SELHORST

 

BONITA SELHORST

    

THE UNION BANK COMPANY

COLUMBUS GROVE, OHIO

    

By: /s/ E. EUGENE LEHMAN             Chairman

 

Title

  
















THE UNION BANK COMPANY

COLUMBUS GROVE, OHIO




ADDENDUM TO




EXECUTIVE SUPPLEMENTAL INCOME AGREEMENT







This Addendum to the Executive Supplemental Income Agreement covering BONITA
SELHORST enumerates the dollar amount of Benefits payable under the Executive
Supplemental Income Agreement. All rights and payment provisions are controlled
by the Executive Supplemental Income Agreement effective on the 31st day of May,
1994. This Addendum revokes any previously dated Addendum.




ANNUAL PRE-RETIREMENT DEATH BENEFIT:




Year 1:

$47,000

Years 2-15:

  23,500




ANNUAL RETIREMENT BENEFIT:




$ 11,926 for fifteen (15) years







IN WITNESS WHEREOF, the parties hereto have executed this Addendum this 2nd day
of November, 1999, each acknowledging receipt of a fully signed original hereof.




 

/s/ BONITA SELHORST

 

BONITA SELHORST

    

THE UNION BANK COMPANY

COLUMBUS GROVE, OHIO

    

By: /s/ E. EUGENE LEHMAN             Chairman

 

Title

  






